     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 1 of 87



 1    WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9
10    IN RE: Bard IVC Filters Products               No. MDL 15-02641-PHX-DGC
      Liability Litigation,
11                                                   AMENDED FINAL SUGGESTION OF
                                                     REMAND AND TRANSFER ORDER
12
13
14
15           This multidistrict litigation proceeding (“MDL”) involves personal injury cases
16    brought against Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.
17    (collectively, “Bard”).    Bard manufactures and markets medical devices, including
18    inferior vena cava (“IVC”) filters. The MDL Plaintiffs received implants of Bard IVC
19    filters and claim they are defective and caused Plaintiffs to suffer serious injury or death.
20           The MDL was transferred to this Court in August 2015 when 22 cases had been
21    filed. Doc. 1. More than 8,000 cases had been filed when the MDL closed on May 31,
22    2019. Docs. 18079, 18128.
23           Thousands of cases pending in the MDL have settled. See Docs. 16343, 19445,
24    19798, 21167, 21410.        The remaining cases no longer benefit from centralized
25    proceedings. Since August 2019, the Court has suggested the remand of nearly 100 cases
26    that were transferred to this MDL by the United States Judicial Panel for Multidistrict
27    Litigation (the “Panel”), and has transferred to appropriate districts more than 2,500 cases
28    that were directly filed in the MDL. See Docs. 19899, 20672, 21462, 21589, 21820.
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 2 of 87



 1           The parties filed updated status reports identifying approximately 400 cases that
 2    have not settled and are ripe for remand or transfer, including 19 cases that were
 3    voluntarily dismissed under a settlement agreement but where the Plaintiffs have opted
 4    out of the settlement. Docs. 21995, 22012. The Court has vacated the dismissal orders in
 5    the cases where the Plaintiffs have opted out of the settlement, and those cases have been
 6    reinstated in the MDL. Doc. 22034 and amended at Doc. 22035.
 7           The cases listed on Schedule A should be remanded to the transferor courts
 8
      pursuant to 28 U.S.C. § 1407(a). See Doc. 21995-1. The Court therefore provides this
 9
      Suggestion of Remand to the Panel. The cases listed on Schedule B, which were directly
10
      filed in this MDL, will be transferred to appropriate districts pursuant to 28 U.S.C.
11
      § 1404(a). See Docs. 21995-2, 22012-2. To assist the courts that receive these cases, this
12
      order will describe events that have taken place in the MDL. A copy of this order, along
13
      with the case files and materials, will be available to courts after remand or transfer. The
14
      case listed on Schedule C will be unconsolidated from the MDL, will remain in the
15
      District of Arizona, and will be assigned to the undersigned judge. See Doc. 21995-2 at 3
16
      (Whitmore v. C. R. Bard, Inc., No. CV-17-01353).
17
             This MDL has now concluded, as all remaining MDL cases have settled, have
18
19    been dismissed with prejudice, or will be remanded or transferred to their home courts for

20    further litigation consistent with the MDL.

21    I.     Suggestion of Remand.

22           A.     Remand Standard.

23           The power to remand MDL cases rests solely with the Panel. 28 U.S.C. § 1407(a);

24    see Lexecon Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26, 28 (1998).

25    The Panel typically relies on the transferee court to suggest when remand is appropriate.

26    See J.P.M.L. Rule 10.1(b)(i); In re Motor Fuel Temperature Sales Practices Litig.,

27    No. 07-MD-1840-KHV, 2012 WL 1963350, at *1 (D. Kan. May 30, 2012). Indeed, the

28    Panel “is reluctant to order a remand absent the suggestion of the transferee judge[.]”




                                                    2
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 3 of 87



 1    J.P.M.L. Rule 10.3(a); see In re Regions Morgan Keegan Sec., Derivative & ERISA
 2    Litig., No. 2:09-md-2009-SHM, 2013 WL 5614285, at *2 (W.D. Tenn. Feb. 28, 2013).
 3    The transferee court may suggest remand when a case is “ready for trial, or . . . would no
 4    longer benefit from inclusion in the coordinated or consolidated pretrial proceedings.”
 5    In re Multi-Piece Rim Prods. Liab. Litig., 464 F. Supp. 969, 975 (J.P.M.L. 1979); see
 6    In re TMJ Implants Prods. Liab. Litig., 872 F. Supp. 1019, 1038 (D. Minn. 1995).
 7           B.     The Panel Should Remand the Cases Listed on Schedule A.
 8           The primary purposes of this MDL – coordinated pretrial discovery and resolution
 9    of common issues – have been fulfilled. All common fact and expert discovery has been
10    completed.    The Court has also resolved many Daubert motions and Defendants’
11    summary judgment motion based on preemption, as well as other summary judgment and
12    in limine motions in the bellwether cases. Six bellwether jury trials were scheduled, three
13    were held, a fourth settled on the eve of trial, one was resolved by summary judgment,
14    and one was dropped when Plaintiffs decided it would not provide helpful information.
15           The pending MDL cases listed on Schedule A have not settled and no longer
16    benefit from centralized proceedings. See Doc. 21995 at 2. The remaining case-specific
17    issues are best left to the transferor courts to resolve. The Court therefore suggests that
18    the Panel remand the cases on Schedule A to the transferor courts for further proceedings.
19    See Doc. 21995-1; see also In re TMJ Implants, 872 F. Supp. at 1038 (suggesting remand
20    of cases that no longer benefited from consolidated pretrial proceedings).
21    II.    Transfer Under 28 U.S.C. § 1404(a).
22           A.     Transfer Standard.
23           Section 1404(a) provides that “[f]or the convenience of parties and witnesses, in
24    the interest of justice, a district court may transfer any civil action to any other district or
25    division where it might have been brought or to any district or division to which all
26    parties have consented.”
27    ///
28    ///



                                                     3
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 4 of 87



 1           B.     The Direct-Filed Cases Listed on Schedule B Will Be Transferred.
 2           Not all MDL cases were transferred to the Court by the Panel. Pursuant to Case
 3    Management Order No. 4 (“CMO 4”), many cases were filed directly in the MDL
 4    through use of a short form complaint. Doc. 363 at 3 (amended by Docs. 1108, 1485).
 5    Plaintiffs were required to identify in the short form complaint the district where venue
 6    would be proper absent direct filing in the MDL. See id. at 7. CMO 4 provides that,
 7    upon the MDL’s closure, each pending direct-filed case shall be transferred to the district
 8    identified in the short form complaint. Id. at 3.
 9           Pursuant to § 1404(a), the Court will transfer the cases listed on Schedule B to
10    the districts identified in the short form complaints. See Docs. 21995 at 2, 21995-2; see
11    also In re Biomet M2a Magnum Hip Implant Prods. Liab. Litig., No. 3:12-MD-2391,
12    2018 WL 7683307, at *1 (N.D. Ind. Sept. 6, 2018) (transferring cases under § 1404(a)
13    where they would “no longer benefit from centralized proceedings[] and the remaining
14    case-specific issues are best left to decision by the courts that will try the cases”).
15    Defendants’ right to challenge venue and personal jurisdiction upon transfer is preserved.
16    See Docs. 19899 at 4-6, 20672 at 4, 21426 at 4.
17    III.   The MDL Proceedings.
18           A summary of the MDL proceedings is provided below to assist courts on remand,
19    if ordered by the Panel, and courts receiving transfers under § 1404(a). CMOs, discovery
20    orders, and other significant rulings are listed in Exhibit 1. See Doc. 21727-1. Exhibits
21    admitted at the bellwether trials are listed in Exhibit 2. See Doc. 21727-2. The status of
22    the remaining case-specific discovery and other pretrial issues in individual cases should
23    be addressed by the courts receiving the cases on remand or transfer.
24           A.     Plaintiffs’ Claims and the Pleadings.
25           The IVC is a large vein that returns blood to the heart from the lower body. An
26    IVC filter is a small device implanted in the IVC to catch blood clots before they reach
27    the heart and lungs. This MDL involves multiple versions of Bard’s retrievable IVC
28    filters – the Recovery, G2, G2X, Eclipse, Meridian, and Denali.          These filters are



                                                    4
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 5 of 87



 1    umbrella-shaped devices that have multiple limbs fanning out from a cone-shaped head.
 2    The limbs consist of legs with hooks that attach to the IVC wall and curved arms to catch
 3    or break up blood clots. Each of these filters is a variation of its predecessor.1
 4           The MDL Plaintiffs allege that Bard filters are more dangerous than other IVC
 5    filters because they have higher risks of tilting, perforating the IVC, or fracturing and
 6    migrating to vital organs. Plaintiffs further allege that Bard failed to warn patients and
 7    physicians about these higher risks.     Defendants dispute these allegations, contending
 8    that Bard filters are safe and effective, that their complication rates are low and
 9    comparable to those of other IVC filters, and that the medical community is aware of the
10    risks associated with IVC filters.
11           CMO 2, entered October 30, 2015, required the creation of a master complaint, a
12    master answer, and templates of short-form complaints and answers. Doc. 249 at 6. The
13    master complaint and answer were filed December 12, 2015. Docs. 364, 366. They are
14    the operative pleadings for most of the cases in this MDL.
15           The master complaint gives notice, pursuant to Rule 8, of the allegations that
16    Plaintiffs assert generally. The master complaint contains seventeen state law claims:
17    manufacturing defect (Counts I and V); failure to warn (Counts II and VII); design defect
18    (Counts III and IV); failure to recall (Count VI); misrepresentation (Counts VIII
19    and XII); negligence per se (Count IX); breach of warranty (Counts X and XI);
20    concealment (Count XIII); consumer fraud and deceptive trade practices (Count XIV);
21    loss of consortium (Count XV); and wrongful death and survival (Counts XVI and XVII).
22    Doc. 364 at 34-63. Plaintiffs seek both compensatory and punitive damages. Id. at 63.
23           Plaintiff-specific allegations are contained in individual short-form complaints or
24    certain complaints served on Defendants before the filing of the master complaint. See
25
             1
26             In early 2019, Defendants moved to expand the scope of the MDL to include
      cases concerning Bard’s Simon Nitinol Filter (“SNF”), a permanent device that predated
27    the other IVC filters in this litigation. The Panel denied the motion as moot because
      more than 80 SNF cases already had been filed in the MDL. None of the SNF cases are
28    subject to this order.



                                                    5
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 6 of 87



 1    Docs. 249, 363, 365. Plaintiffs also provided Defendants with profile forms and fact
 2    sheets that describe their individual claims and conditions. See Doc. 365.
 3           B.     Case Management Orders.
 4           The primary orders governing pretrial management of this MDL are a series
 5    of CMOs, along with certain amendments. To date, the Court has issued 49 CMOs.
 6    These orders are discussed below and can be found on this District’s website at http://
 7    www.azd.uscourts.gov/case-info/bard.
 8           C.     Lead Counsel.
 9           CMO 1, entered October 30, 2015, appointed Co-Lead/Liaison Counsel for
10    Plaintiffs (“Lead Counsel”) to manage the litigation on behalf of Plaintiffs, and set out
11    the responsibilities of Lead Counsel. Doc. 248. Plaintiffs’ Lead Counsel has changed
12    since the inception of the MDL. Mr. Ramon Lopez, of Lopez McHugh, LLP, in Newport
13    Beach, California, and Mr. Mark O’Connor, of Beus Gilbert PLLC, in Phoenix, Arizona,
14    are now Lead Counsel for Plaintiffs. Doc. 5285. Mr. Richard North of Nelson Mullins
15    Riley & Scarborough, LLP, in Atlanta, Georgia, is Defendants’ Lead Counsel.
16           D.     Plaintiffs’ Steering Committee and Common Benefits Fund.
17           CMO 1 directed the selection and appointment of a Plaintiffs’ Steering Committee
18    (“PSC”) to assist in the coordination of pretrial activities and trial planning. Plaintiffs’
19    Lead Counsel and the PSC together form the Plaintiffs’ Leadership Counsel (“PLC”).
20    The PLC assists all Plaintiffs in the MDL by overseeing discovery, appearing in court,
21    attending status conferences, and preparing motions and responses regarding case-wide
22    discovery matters.    CMO 1 has been amended to select and appoint a Plaintiffs’
23    Executive Committee (“PEC”) to assist Lead Counsel in the administration, organization,
24    and strategic decisions of the PLC. Doc. 4016. The configuration of the PSC has
25    changed during the course of the litigation. See Docs. 248, 4016, 5285.
26           CMO 6, entered December 18, 2015, set forth rules, policies, procedures, and
27    guidelines for fees and expenses incurred by attorneys acting for the common benefit of
28    all MDL Plaintiffs. Doc. 372. In May 2019, the Court increased the common benefit



                                                   6
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 7 of 87



 1    attorneys’ fees assessment from 6% to 8%, but declined to increase the 3% assessment
 2    for costs. Doc. 18038.
 3           Upon remand or transfer, individual Plaintiffs likely will be represented by their
 4    own counsel – the attorney or attorneys who filed their original complaint. Plaintiffs’
 5    Lead Counsel, the PSC, the PLC, and the PEC were tasked with managing the MDL for
 6    Plaintiffs, not the individual cases on remand or transfer.
 7           E.     Status Conferences.
 8           Since the inception of the MDL, the Court has held regular status conferences with
 9    Lead Counsel for the parties to discuss issues related to the litigation. The initial case
10    management conference was held in October 2015. Doc. 246. Deadlines were set for,
11    among other things, the filing of master and short-form pleadings, profile forms, a
12    proposed protective order (including Rule 502 provisions), a proposed protocol
13    governing the production of electronically stored information (“ESI”), as well as
14    deadlines to complete first-phase MDL discovery and address privilege log issues.
15    Doc. 249. Thereafter, the Court held periodic status conferences to ensure that the parties
16    were on task and to address routine discovery issues and disputes. In addition to the
17    status conferences, the Court conducted telephone hearings to address time-sensitive
18    issues, as well as numerous additional conferences to consider various matters such as
19    general case management issues, dispositive motions, the bellwether trial process, and the
20    settlement process.
21           F.     Discovery.
22                  1.      General Fact Discovery.
23           Prior to the establishment of this MDL, Plaintiffs’ counsel had conducted
24    substantial discovery against Bard concerning all aspects of Bard IVC filters, including
25    the design, testing, manufacturing, marketing, labeling, and post-market surveillance of
26    the devices. Bard produced numerous documents and ESI and responded to thousands of
27    written discovery requests, and more than 80 corporate witness depositions were taken.
28    The pre-MDL fact discovery was made available by Bard to all Plaintiffs in the MDL.



                                                    7
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 8 of 87



 1           CMO 8 established a procedure concerning re-deposing witnesses in the MDL.
 2    Doc. 519. CMO 14 established deposition protocols generally. Doc. 2239. The Court
 3    allowed additional depositions of a handful of corporate witnesses that had been
 4    previously deposed, as well as numerous depositions of other Bard corporate witnesses,
 5    including several Rule 30(b)(6) depositions. Docs. 3685, 4311. CMO 9 governed the
 6    production of ESI and hard-copy documents. Doc. 1259.
 7           Discovery in the MDL was separated into phases. The parties completed the first
 8    phase of MDL discovery in early 2016. Doc. 519. The first phase included production of
 9    documents related to an FDA inspection and warning letter to Bard, an updated
10    production of complaint and adverse event files, and an updated version of Bard’s
11    complaint database relating to IVC filters. Doc. 249. Plaintiffs also conducted a Rule
12    30(b)(6) deposition concerning the FDA inspection and warning letter, and a deposition
13    of corporate witness Kay Fuller.
14           The parties completed the second phase of fact discovery in February 2017.
15    CMO 8 set deadlines for the second phase, which included all common fact and
16    expert issues in the MDL, but not case-specific issues to be resolved after remand or
17    transfer.    Docs. 249, 519.    Second-phase discovery included extensive additional
18    discovery related to Bard’s system architecture for ESI, Bard’s ESI collection efforts, ESI
19    relating to Bard’s IVC filters, and Bard’s national and regional sales and marketing
20    practices.   Plaintiffs also deposed two corporate witnesses in connection with Kay
21    Fuller’s allegations that a submission to the FDA regarding the Recovery filter did not
22    bear her original signature.       Doc. 1319 (CMO 10).      Plaintiffs deposed additional
23    corporate witnesses concerning the FDA inspections and warning letter. Id.
24           Bard also produced discovery regarding the sales and marketing materials related
25    to the SNF, documents comparing filter performance and failure rates to the SNF, and
26    internal and regulatory communications relating to the SNF. Docs. 1319, 10489. The
27    Court denied Plaintiffs’ request to obtain ESI discovery from Bard’s overseas operations.
28    Doc. 3398. The Court also denied Defendants’ request to discover communications



                                                  8
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 9 of 87



 1    between Plaintiffs’ counsel and NBC news related to stories about the products at issue in
 2    this litigation, and third-party financing that may be in place with respect to MDL
 3    Plaintiffs.   Docs. 3313, 3314.    Plaintiffs were required to produce communications
 4    between Plaintiffs and the FDA related to the FDA warning letter, but the Court denied
 5    Defendants’ request to depose Plaintiffs’ counsel regarding these communications.
 6    Docs. 3312, 4339. Defendants also produced punitive damages discovery, and Plaintiffs
 7    conducted a Rule 30(b)(6) deposition related to Bard’s net worth.
 8           All common fact discovery has now been completed, including preservation
 9    depositions for certain witnesses who will not be traveling to testify live at the trials of
10    remanded and transferred cases. See Docs. 16343, 19959, 21063. Thus, courts receiving
11    these cases need not be concerned with facilitating general fact discovery on remand or
12    transfer.
13                   2.    Case-Specific Discovery.
14           CMO 5 governed initial case-specific discovery and required the parties to
15    exchange abbreviated profile forms. Doc. 365 (as amended by Doc. 927). Plaintiffs were
16    required to provide Defendants with a Plaintiff profile form (“PPF”) that described
17    individual conditions and claims. Id. at 5-9. Upon receipt of a substantially complete
18    PPF, Defendants were required to provide the individual Plaintiff with a Defendants’
19    profile form (“DPF”) that disclosed information and documents concerning Defendants’
20    contacts and relationship with Plaintiff’s physicians, tracking and reporting of Plaintiff’s
21    claims, and certain manufacturing related information for Plaintiff’s filter. Id. at 12-14.
22    Completed profile forms were considered interrogatory answers under Rule 33 or
23    responses to requests for production under Rule 34, and were governed by the standards
24    applicable to written discovery under Rules 26 through 37. Id. at 2-3. CMO 5 also set
25    deadlines and procedures for resolving any purported deficiencies with the parties’
26    profile forms, and for dismissal of cases that did not provide substantially completed
27    profile forms. Id. at 2. The Court has dismissed certain cases where Plaintiffs failed to
28    provide complete PPFs. See Docs. 19874, 20667, 21461, 21579.



                                                   9
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 10 of 87



 1           Further discovery was conducted in a group of 48 cases (“Group 1”) selected for
 2    consideration in the bellwether trial process from the pool of cases filed and properly
 3    served on Defendants in the MDL as of April 1, 2016 (“Initial Plaintiff Pool”).
 4    Docs. 1662, 3214, 4311 (CMOs 11, 15, 19). Plaintiffs in Group 1 were required to
 5    provide Defendants with a Plaintiff fact sheet (“PFS”) that described their individual
 6    conditions and claims in greater detail, and provided detailed disclosures concerning their
 7    individual background, medical history, insurance, fact witnesses, prior claims, and
 8    relevant documents and records authorizations. Docs. 1153-1, 1662 at 3.
 9           Upon receipt of a PFS, Defendants were required to provide the individual
10    Plaintiff with a Defendants fact sheet (“DFS”) that disclosed in greater detail information
11    concerning Defendants’ contacts and relationship with Plaintiff, Plaintiff’s physicians, or
12    anyone on behalf of Plaintiff, Defendants’ tracking and reporting of Plaintiff’s claims,
13    sales and marketing information for the implanting facility, manufacturing information
14    for Plaintiff’s filter, and other relevant documents. Docs. 1153-2, 1662 at 3. Completed
15    fact sheets were considered interrogatory answers under Rule 33 or responses to requests
16    for production under Rule 34, and were governed by the standards applicable to written
17    discovery under Rules 26 through 37. Doc. 1662 at 3. CMO 11 set deadlines and
18    procedures for resolving any purported deficiencies with the parties’ fact sheets. Id.
19    at 2, 4-5. CMO 12 governed records discovery for Group 1. Doc. 1663. The parties
20    agreed to use The Marker Group to collect medical, insurance, Medicare, Medicaid,
21    prescription, Social Security, workers’ compensation, and employment records for
22    individual plaintiffs from third-parties designated as custodians for such records in the
23    PFS. Id. at 1.
24           From Group 1, twelve cases were selected for further consideration as bellwether
25    cases (“Discovery Group 1”). Docs. 1662, 3685, 4311 (CMOs 11, 18, 19). CMO 20 set
26    deadlines for preliminary case-specific discovery in that group. Doc. 4335. Pursuant to
27    the protocols set in CMOs 14 and 21, the parties were permitted to depose each Plaintiff,
28    his or her spouse or a significant family member, the implanting physician, an additional



                                                  10
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 11 of 87



 1    treating physician, and either a Bard sales representative or supervisor. Docs. 2239, 4866
 2    at 1-2. From Discovery Group 1, six Plaintiffs were selected for potential bellwether
 3    trials and further case-specific discovery (“Bellwether Group 1”). Docs. 1662, 3685,
 4    4311, 5770, 11659 (CMOs 11, 18, 19, 23, and 34).
 5           Except for the 48 cases in Group 1, the parties did not conduct case-specific fact
 6    discovery for the cases listed on Schedules A and B during the MDL proceedings, other
 7    than exchanging abbreviated profile forms. The Court concluded that any additional
 8    case-specific discovery in these cases should await their remand or transfer. Thus, courts
 9    receiving these cases should set a schedule for the completion of case-specific discovery.
10                  3.     Expert Discovery.
11           CMO 8 governed expert disclosures and discovery. Doc. 519. The parties
12    designated general experts in all MDL cases and case-specific experts in individual
13    bellwether cases. General expert discovery closed July 14, 2017. Doc. 3685 (CMO 18).
14    The parties did not conduct case-specific expert discovery for the cases listed on
15    Schedules A and B during the MDL proceedings. The Court concluded that case-specific
16    expert discovery in these cases should await their remand or transfer. Thus, courts
17    receiving these cases should set a schedule for the completion of case-specific expert
18    discovery.
19                  4.     Privileged Materials.
20           CMO 2 required Defendants to produce privilege logs in compliance with the
21    Federal Rules of Civil Procedure. Doc. 249. The parties were then required to engage in
22    an informal privilege log meet and confer process to resolve any privilege disputes.
23    Defendants produced several privilege logs identifying documents withheld pursuant to
24    the attorney-client privilege, the work-product doctrine, and other privileges. The parties
25    regularly met and conferred regarding the privilege logs and engaged in negotiations
26    regarding certain entries identified by Plaintiffs. As part of that meet and confer process,
27    Defendants provided Plaintiffs with a small number of these identified items for
28



                                                   11
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 12 of 87



 1    inspection and, in some cases, withdrew certain claims of attorney-client privilege and
 2    produced the previously withheld items.
 3           CMO 3 governed the non-waiver of any privilege or work-product protection in
 4    this MDL, pursuant to Federal Rule of Evidence 502(d), by Defendants’ disclosure or
 5    production of documents on its privilege logs as part of the meet and confer process.
 6    Doc. 314.
 7           In late 2015, Plaintiffs challenged a substantial number of documents on
 8    Defendants’ privilege log. The parties engaged in an extensive meet and confer process,
 9    and Defendants produced certain documents pursuant to the Rule 502(d) order. See id.
10    Plaintiffs moved to compel production of 133 disputed documents. The Court granted
11    the motion in part. Doc. 2813. The parties identified several categories of disputed
12    documents and provided sample documents for in camera review. The Court denied
13    Plaintiffs’ motion with respect to seven of eight categories of documents and found only
14    one of the sample documents in one of the categories to contain unprivileged portions
15    that should be produced. The Court found all other documents protected by the attorney-
16    client privilege or work product doctrine. The Court directed the parties to use this ruling
17    as a guide to resolve remaining privilege disputes.
18           Since this ruling, there have been no further challenges to Defendants’ privilege
19    logs. Defendants continued to provide updated privilege logs throughout the discovery
20    process, and the parties met and conferred to resolve privilege disputes. Privilege issues
21    should not be a concern for courts that receive these cases.
22                  5.     Protective Order and Confidentiality.
23           A stipulated protective order governing the designation, handling, use, and
24    disclosure of confidential discovery materials was entered in November 2015. Doc. 269.
25    CMO 7, entered January 5, 2016, governed redactions of material from additional
26    adverse event reports, complaint files, and related documents in accordance with the
27    Health Insurance Portability Act of 1996 (“HIPAA”) and under 21 C.F.R. § 20.63(f).
28    Doc. 401.



                                                  12
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 13 of 87



 1          In September 2016, to expedite production of ESI, the parties agreed to a primarily
 2    “no-eyes-on” document production as to relevancy while still performing a privilege
 3    review for this expedited ESI document production. CMO 17 (Doc. 3372) modified the
 4    protections and requirements in the stipulated protective order (Doc. 269) and CMO 7
 5    (Doc. 401) for ESI produced pursuant to this process.          CMO 17 was amended in
 6    November 2016. Doc. 4015.
 7          Defendants filed a motion to seal certain trial exhibits at the conclusion of the first
 8    bellwether trial. Doc. 11010. The Court denied this motion and Defendants’ subsequent
 9    motion for reconsideration. Docs. 11642, 11766, 12069. Defendants also filed a motion
10    to enforce the protective order for the second and third bellwether trials collectively.
11    Doc. 13126. This motion was denied. Doc. 14446. A list of exhibits admitted at the
12    bellwether trials (excluding case-specific medical records) and documents deemed no
13    longer subject to the protective order are attached as Exhibit 2. See Doc. 21727-2.
14          G.     Bellwether Cases and Trials.
15          Six Plaintiffs were selected for potential bellwether trials. Docs. 5770, 11659
16    (CMOs 23, 34). The Court held three bellwether trials: Booker, No. CV-16-00474,
17    Jones, No. CV-16-00782, and Hyde, No. CV-16-00893. The Court granted summary
18    judgment in one of the bellwether cases, Kruse, No. CV-15-01634, and removed another
19    from the bellwether trial schedule at the request of Plaintiffs, Mulkey, No. CV-16-00853.
20    Docs. 12202, 13329. The final bellwether case, Tinlin, No. CV-16-00263, settled shortly
21    before trial in May 2019. The Court determined that further bellwether trials were not
22    necessary. Docs. 12853, 13329 (CMOs 38, 40).
23                 1.     Booker, No. CV-16-00474.
24          The first bellwether trial concerned Plaintiff Sherr-Una Booker and involved a
25    Bard G2 filter. The filter had tilted, migrated, and fractured. Plaintiff required open
26    heart surgery to remove the fractured limbs and repair heart damage caused by a
27    percutaneous removal attempt. Plaintiff withdrew her breach of warranty claims before
28    Defendants moved for summary judgment. The Court granted Defendants’ motion for



                                                  13
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 14 of 87



 1    summary judgment on the claims for manufacturing defects, failure to recall,
 2    misrepresentation, negligence per se, and breach of warranty. Docs. 8873, 8874; see In
 3    re Bard IVC Filters Prods. Liab. Litig., No. CV-16-00474-PHX-DGC, 2017 WL
 4    5625548 (D. Ariz. Nov. 22, 2017). The remaining claims for failure to warn, design
 5    defect, and punitive damages were tried to a jury over a three-week period in March
 6    2018.
 7             The jury found for Plaintiff Booker on her negligent failure-to-warn claim, and in
 8    favor of Defendants on the design defect and strict liability failure-to-warn claims.
 9    Doc. 10595. The jury returned a verdict of $2 million in compensatory damages (of
10    which $1.6 million was attributed to Defendants after apportionment of fault) and
11    $2 million in punitive damages. Id.; Doc. 10596. The Court denied Defendants’ motions
12    for judgment as a matter of law and a new trial. Docs. 10879, 11598; see In re Bard IVC
13    Filters Prods. Liab. Litig., No. CV-16-00474-PHX-DGC, 2018 WL 3037161 (D. Ariz.
14    June 19, 2018).
15             Defendants appealed, arguing that the Court erred by denying summary judgment
16    on their preemption defense, that a failure-to-warn claim was unavailable, and that the
17    award of punitive damages was not supported by the evidence. See Docs. 11934, 11953.
18    The Ninth Circuit affirmed. Docs. 21555, 21632; see In re Bard IVC Filters Prods. Liab.
19    Litig., 969 F.3d 1067 (9th Cir. 2020). The Ninth Circuit denied Defendants’ petition for
20    panel rehearing and rehearing en banc. See No. 18-16349, Doc. 84.2
21                      2.    Jones, No. CV-16-00782.
22             The second bellwether trial concerned Plaintiff Doris Jones and involved a Bard
23    Eclipse filter. Plaintiffs withdrew the manufacturing defect, failure to recall, and breach
24    of warranty claims. The Court granted summary judgment on the misrepresentation,
25    negligence per se, and unfair trade practices claims. Doc. 10404; see In re Bard IVC
26
27
               2
                   Plaintiff filed and later dismissed with prejudice a cross-appeal. Docs. 12070,
28    17916.



                                                     14
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 15 of 87



 1    Filters Prods. Liab. Litig., No. CV-16-00782-PHX-DGC, 2018 WL 1256768 (D. Ariz.
 2    Mar. 12, 2018). The remaining claims for failure to warn, design defect, and punitive
 3    damages were tried to a jury over a three-week period in May 2018. The jury returned a
 4    defense verdict. Doc. 11350. Plaintiff filed a motion to contact the jurors, which was
 5    denied. Docs. 11663, 12068.
 6          Plaintiff appealed the Court’s rulings excluding cephalad migration death
 7    evidence. See Docs. 12057, 12071, 21554, 21610, 21656. The Ninth Circuit affirmed
 8    those rulings. Docs. 21544, 21656; see In re Bard IVC Filters Prods. Liab. Litig., 816 F.
 9    App’x 218 (9th Cir. 2020). The Ninth Circuit denied Plaintiff’s petition for rehearing en
10    banc. See No. 18-16461, Doc. 54.
11                 3.     Kruse, No. CV-15-01634.
12          Plaintiff Carol Kruse’s case was set for trial in September 2018. The Court
13    granted Defendants’ summary judgment motion on statute of limitations grounds.
14    Doc. 12202; see In re Bard IVC Filters Prods. Liab. Litig., No. CV-15-01634-PHX-
15    DGC, 2018 WL 3957737 (D. Ariz. Aug. 17, 2018).
16                 4.     Hyde, No. CV-16-00893.
17          The third bellwether trial concerned Plaintiff Lisa Hyde and involved either a Bard
18    G2X or Eclipse filter (the exact model was in dispute). Ms. Hyde’s case was moved to
19    the September 2018 bellwether slot in lieu of Ms. Kruse’s case. Doc. 11867. Plaintiffs
20    withdrew their claims for manufacturing defect and breach of express warranty. The
21    Court granted summary judgment on the claims for breach of implied warranty, failure to
22    warn, failure to recall, misrepresentation, concealment, and fraud. Doc. 12007; see In re
23    Bard IVC Filters Prods. Liab. Litig., No. CV-16-00893-PHX-DGC, 2018 WL 3586404
24    (D. Ariz. July 26, 2018). The Court also entered judgment in favor of Defendants on the
25    negligence per se claim after concluding that it was impliedly preempted under 21 U.S.C.
26    § 337(a). Doc. 12589; see In re Bard IVC Filters Prods. Liab. Litig., No. CV-16-00893-
27    PHX-DGC, 2018 WL 4356638 (D. Ariz. Sept. 12, 2018). The remaining claims for
28    design defect, loss of consortium, and punitive damages were tried to a jury over three



                                                 15
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 16 of 87



 1    weeks in September 2018. After the close of Plaintiffs’ evidence, the Court granted in
 2    part Defendants’ motion for judgment as a matter of law with respect to future damages
 3    for any cardiac arrhythmia Ms. Hyde may experience, but denied the motion as to the
 4    remaining claims. Doc. 12805; see In re Bard IVC Filters Prods. Liab. Litig., No. CV-
 5    16-00893-PHX-DGC, 2018 WL 4742976 (D. Ariz. Oct. 2, 2018). The jury returned a
 6    defense verdict. Doc. 12891. Plaintiff voluntarily dismissed her appeal. See Docs.
 7    13465, 13480, 21732.
 8                  5.     Mulkey, No. CV-16-00853.
 9           Plaintiff Debra Mulkey’s case involved an Eclipse filter and was set for trial in
10    February 2019. Before trial, Plaintiffs asked the Court to remove the Mulkey case from
11    the bellwether trial schedule because it was similar to the Jones and Hyde cases and
12    would not provide meaningful information to the parties.             Doc. 12990.   The Court
13    granted the motion. Doc. 13329.
14                  6.     Tinlin, No. CV-16-00263.
15           The final bellwether trial concerned Plaintiff Debra Tinlin and involved a Bard
16    Recovery filter. Plaintiffs withdrew their claims for manufacturing defect, failure to
17    recall, negligence per se, and breach of warranty. The Court granted summary judgment
18    on the misrepresentation and deceptive trade practices claims.            Doc. 17008.   The
19    remaining claims for failure to warn, design defect, concealment, loss of consortium, and
20    punitive damages were scheduled for trial in May 2019, but the case settled.
21           H.     Key Legal and Evidentiary Rulings.
22           The Court has made many rulings in this MDL that could affect the remanded and
23    transferred cases.    The Court provides the following summary of key legal and
24    evidentiary rulings to assist the courts that receive these cases.
25                  1.     Medical Monitoring Class Action Ruling.
26           In May 2016, Plaintiffs’ counsel filed a medical monitoring class action that was
27    consolidated with the MDL. See Barraza v. C. R. Bard, Inc., No. CV-16-01374-PHX-
28    DCG (D. Ariz. May 5, 2015). The Barraza Plaintiffs moved for class certification for



                                                    16
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 17 of 87



 1    medical monitoring relief on behalf of themselves and classes of individuals who have
 2    been implanted with a Bard IVC filter, have not had that filter removed, and have not
 3    filed a claim or lawsuit for personal injury related to the filter. Id., Doc. 54. The Court
 4    declined to certify the class. Id., Doc. 95.
 5           The class certification motion recognized that only 16 states permit claims for
 6    medical monitoring. The Court concluded that the classes could not be certified under
 7    Rule 23(b)(3) because individual issues would predominate. Id. at 20-21. The Court
 8    further concluded that the class could not be certified under Rule 23(b)(2) because the
 9    medical monitoring relief primarily constituted monetary rather than injunctive relief, and
10    the class claims were not sufficiently cohesive to permit binding class-wide relief. Id.
11    at 21-32. Finally, the Court concluded that typicality under Rule 23(a)(3) had not been
12    established.   Id. at 32-34.     The Barazza Plaintiffs dismissed their claims without
13    prejudice. Docs. 106, 107. No appeal has been filed.
14                   2.    Federal Preemption Ruling.
15           Defendants moved for summary judgment on the grounds that Plaintiffs’ state law
16    claims are expressly preempted by the Medical Device Amendments of 1976 (“MDA”),
17    21 U.S.C. § 360 et seq., and impliedly preempted by the MDA under the Supreme
18    Court’s conflict preemption principles.        Doc. 5396.   The Court denied the motion.
19    Doc. 8872; see In re Bard IVC Filters Prods. Liab. Litig., No. MDL 15-02641-PHX
20    DGC, 2017 WL 5625547 (D. Ariz. Nov. 22, 2017).
21           The MDA curtails state regulation of medical devices through a provision that
22    preempts state requirements that differ from or add to federal requirements. 21 U.S.C.
23    § 360k. The Bard IVC filters at issue in this litigation were cleared for market by the
24    FDA through section “510k” review, which focuses primarily on equivalence rather than
25    safety and effectiveness. See § 360c(f)(1)(A).
26           The Supreme Court in Medtronic, Inc. v. Lohr, 518 U.S. 470 (1996), held that
27    § 360k does not preempt state law claims directed at medical devices cleared through
28    the 510(k) process because substantial equivalence review places no federal requirements



                                                     17
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 18 of 87



 1    on a device. Id. at 492-94. Lohr also noted that the “510(k) process is focused on
 2    equivalence, not safety.” Id. at 493 (emphasis in original). Although the Safe Medical
 3    Devices Act of 1990 (“SMDA”), Pub. L. 101-629, injected safety and effectiveness
 4    considerations into 510(k) review, it did so only comparatively. The Court found that
 5    Lohr remains good law and that clearance of a product under 510(k) generally does not
 6    preempt state common law claims. Doc. 8872 at 12-14.
 7          The Court further found that Defendants failed to show that the 510(k) reviews for
 8    Bard IVC filters imposed device-specific requirements as needed for preemption under
 9    § 360k. Id. at 14-20. Even if device-specific federal requirements could be ascertained,
10    Defendants made no showing that any particular state law claim is expressly preempted
11    by federal requirements. Id. at 21-22.
12          The Court concluded that Plaintiffs’ state law claims are not impliedly preempted
13    because Defendants failed to show that it is impossible to do under federal law what the
14    state laws require. Id. at 22-24. Defendants pursued their preemption arguments in the
15    Booker appeal. Docs. 11934, 11953. As noted, the Ninth Circuit affirmed the Court’s
16    preemption ruling. See Docs. 21555, 21632; In re Bard, 969 F.3d at 1072-76.
17                 3.     The Lehmann Report Privilege and Work Product Rulings.
18          The Court granted Defendants’ motion for a protective order to prevent Plaintiffs
19    from using a December 15, 2004 report of Dr. John Lehmann. Doc. 699. Dr. Lehmann
20    provided various consulting services to Bard at different times. Following Bard’s receipt
21    of potential product liability claims involving the Recovery filter, Bard’s legal
22    department retained Dr. Lehmann in November 2004 to provide an assessment of the
23    risks associated with the Recovery filter and the extent of Bard’s legal exposure.
24    Dr. Lehmann prepared a written report of his findings at the request of the legal
25    department and in anticipation of litigation. The Court found the report to be protected
26    from disclosure by the work product doctrine. Id. at 4-12. The Court further found that
27    Plaintiffs had not shown a substantial need for the report or undue hardship if the report
28



                                                 18
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 19 of 87



 1    was not disclosed. Id. at 13-15. The Court agreed with the parties that this ruling does
 2    not alter any prior rulings by transferor judges in specific cases. Id. at 22.
 3                  4.     Daubert Rulings.
 4           The Court has ruled on Daubert motions directed at general experts, and refers the
 5    remand and transfer courts to the following orders:
 6
 7                                  Daubert Order                               Doc. Nos.
 8
 9            Plaintiffs’ Expert Dr. Thomas Kinney                           9428, 10323

10
              Plaintiffs’ Experts Drs. Scott Resnick, Robert                 9432
11            Vogelzang, Kush Desai, and Robert Lewandowski
12
              Plaintiffs’ Experts Drs. David Kessler and Suzanne             9433
13            Parisian
14
              Plaintiffs’ Experts Drs. Thomas Kinney, Anne Christine         9434
15            Roberts, and Sanjeeva Kalva
16
              Plaintiffs’ Expert Dr. Mark Eisenberg                          9770
17
18
              Plaintiffs’ Expert Dr. Derek Muehrcke                          9771
19
20            Plaintiffs’ Expert Dr. Darren Hurst                            9772
21
              Plaintiffs’ Expert Dr. Rebecca Betensky                        9773
22
23            Defendants’ Expert Dr. Clement Grassi                          9991, 10230
24
              Plaintiffs’ Expert Dr. Robert McMeeking                        10051, 16992
25
26            Plaintiffs’ Expert Dr. Robert Ritchie                          10052
27
28            Plaintiffs’ Experts Drs. David Garcia and Michael Streiff      10072




                                                    19
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 20 of 87



 1
                 Defendants’ Expert Dr. Christopher Morris                 10230, 10231,
 2                                                                         17285
 3
 4                    5.     Motion in Limine Rulings.
 5                           a.    FDA Evidence (Cisson Motion).
 6           In the Booker bellwether trial, Plaintiffs sought to exclude, under Federal Rules of
 7    Evidence 402 and 403, evidence of the FDA’s 510(k) clearance of Bard IVC filters and
 8    the lack of FDA enforcement action against Bard. Doc. 9529. The Court denied the
 9    motion. Docs. 9881, 10323.
10           The Court found that under Georgia law, which applied in both the Booker and
11    Jones bellwether cases, compliance with federal regulations may not render a
12    manufacturer’s design choice immune from liability, but evidence of Bard’s compliance
13    with the 510(k) process was nonetheless relevant to the design defect and punitive
14    damages claims.       Doc. 9881 at 3-4.      The Court acknowledged concerns that FDA
15    evidence might mislead the jury or result in a mini-trial. Id. at 5-6 (citing In re C.R.
16    Bard, Inc., Pelvic Repair Sys. Prods. Liab. Litig. (Cisson), No. 2:10-CV-01224, 2013 WL
17    3282926, at *2 (S.D.W. Va. June 27, 2013)). But the Court concluded that such concerns
18    could adequately be addressed by efficient management of the evidence and adherence to
19    the Court’s time limits for trial, and, if necessary, by a limiting instruction regarding the
20    nature of the 510(k) process. Id. at 6-7.3
21           The Court noted that the absence of any evidence regarding the 510(k) process
22    would run the risk of confusing the jury, as many of the relevant events in this litigation
23    occurred in the context of the FDA’s 510(k) review of the Bard filters and are best
24    understood in that context. Doc. 9881 at 7. Nor was the Court convinced that all FDA
25    references could adequately be removed from the evidence. Id.
26
27
             3
             The Court did not find a limiting instruction necessary at the close of either the
28    Booker or Jones trials. See Doc. 10694 at 9.



                                                    20
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 21 of 87



 1           The Court further concluded that it would not exclude evidence and arguments by
 2    Defendants that the FDA took no enforcement action against Bard with respect to the G2
 3    or Eclipse filters, or evidence regarding information Bard provided to the FDA in
 4    connection with the 510(k) process. Docs. 10323 at 2-3 (Booker), 11011 at 4-5 (Jones).
 5    The Court found that the evidence was relevant to the negligent design and punitive
 6    damages claims under Georgia law. Id. The Court determined at trial that it had no basis
 7    to conclude that the FDA’s lack of enforcement was intended by the FDA as an assertion,
 8    and therefore declined to exclude the evidence as hearsay. Doc. 10568 at 87.
 9                         b.     FDA Warning Letter.
10           Defendants moved to exclude evidence of the July 13, 2015 FDA warning letter
11    issued to Bard. Doc. 9864 at 2-3. The Court granted the motion in part, excluding as
12    irrelevant topics 1, 2, 4(a), 4(b), 5, 6, 7, and 8 of the warning letter. Docs. 10258 at 6-8
13    (Booker), 10805 at 1 (Jones), 12736 (Hyde), 17401 at 10 (Tinlin). Topics 1 and 2
14    concern the Recovery Cone retrieval system; Topic 4(a) concerns the filter cleaning
15    process; and Topics 4(b), 5, 6, 7, and 8 concern the Denali Filter. The Court concluded
16    that none of these topics was relevant to the issues in the bellwether cases involving a G2
17    filter (Booker), an Eclipse filter (Jones), either a G2X or Eclipse filter (Hyde), and a
18    Recovery filter (Tinlin). Id.
19           The Court deferred ruling on the relevance of topic 3 until trial in all bellwether
20    cases. The Court found that topic 3, concerning Bard’s complaint handling and reporting
21    of adverse events with respect to the G2 and Eclipse filters, as well as the adequacy of
22    Bard’s evaluation of the root cause of the violations, was relevant to rebut the implication
23    at trial that the FDA took no action with respect to Bard IVC filters. See Doc. 10693
24    at 13-15; Doc. 11256. The Court concluded that the warning letter was admissible under
25    Federal Rule of Evidence 803(8), and was not barred as hearsay. Doc. 10258 at 7. The
26    Court further concluded that the probative value of topic 3 was not substantially
27    outweighed by the danger of unfair prejudice to Bard under Rule 403. Id. The Court
28    admitted the warning letter in redacted form during the three bellwether trials. See



                                                  21
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 22 of 87



 1    Docs. 10565, 11256, 12736. The Court noted that topic 3 included reference to the G2,
 2    the filter at issue in Booker, and reached similar conclusions in Jones and Hyde.
 3    Doc. 17401 at 11. The parties disputed the relevance of topic 3 in Tinlin because it did
 4    not include reference to the Recovery, the filter at issue in Tinlin. Id. The Court did not
 5    decide this issue because the Tinlin case settled.
 6                         c.     Recovery Cephalad Migration Death Evidence.
 7           Defendants moved to exclude evidence of cephalad migration (i.e., migration of
 8    the filter toward the patient’s heart) by a Recovery filter resulting in patient death. The
 9    Court denied the motion for the Booker bellwether trial, which involved a G2 filter.
10    Docs. 10258 at 4-5, 10323 at 4.
11           The Court granted the motion for the Jones bellwether trial, which involved an
12    Eclipse filter, and denied Plaintiff’s requests for reconsideration of the ruling before and
13    during the trial.   See Docs. 10819, 10920, 11041, 11113, 11256, 11302; see also
14    Doc. 11409 at 94-96. The Ninth Circuit affirmed those rulings. Docs. 21554, 21610,
15    21656; see In re Bard, 816 F. App’x at 219. The Ninth Circuit denied Plaintiff’s petition
16    for rehearing en banc. See No. 18-16461, Doc. 54.
17           The Court granted the motion for the Hyde bellwether trial, which involved either
18    a G2X or Eclipse filter. Doc. 12533 at 6-7. The Court denied Defendants’ motion in the
19    Tinlin case, which involved a Recovery filter. Doc. 17401 at 7-10.
20           The Court concluded for purposes of the Booker bellwether trial that evidence of
21    cephalad migrations by a Recovery filter resulting in patient death was necessary for the
22    jury to understand the issues that prompted creation and design of the next-generation G2
23    filter, and thus was relevant to Plaintiff’s design defect claims. Doc. 10323 at 4. In
24    addition, because the Recovery filter was the predicate device for the G2 filter in
25    Defendants’ 510(k) submission to the FDA, and Defendants asserted to the FDA that the
26    G2 was as safe and effective as the Recovery, the Court concluded that the safety and
27    effectiveness of the Recovery filter was at issue. Id. The Court was concerned, however,
28    that too heavy an emphasis on deaths caused by cephalad migration of the Recovery



                                                   22
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 23 of 87



 1    filter – a kind of migration which did not occur in the G2 filter generally or the Booker
 2    case specifically – would result in unfair prejudice to Defendants that substantially
 3    outweighed the probative value of the evidence. Id. Defendants did not object during
 4    trial that Plaintiffs were over-emphasizing the death evidence.
 5           The Court initially concluded for purposes of the Jones bellwether trial, which
 6    involved an Eclipse filter, that evidence of cephalad migration deaths by the Recovery
 7    filter was inadmissible because it was only marginally relevant to Plaintiff’s claims and
 8    its marginal relevancy was substantially outweighed by the risk of unfair prejudice. See
 9    Docs. 10819, 10920, 11041, 11113, 11256, 11302. This is because cephalad migration
10    did not continue in any significant degree beyond the Recovery filter; cephalad migration
11    deaths all occurred before the Recovery was taken off the market in late 2005; Ms. Jones
12    did not receive her Eclipse filter until 2010; the Recovery-related deaths said nothing
13    about three of Ms. Jones’ four claims (strict liability design defect and the failure to warn
14    claims); and instances of cephalad migration deaths were not substantially similar to
15    complications experienced by Ms. Jones and therefore did not meet the Georgia standard
16    for evidence on punitive damages. Docs. 10819, 11041.
17           The Court also found that deaths caused by a non-predicate device (the Recovery
18    was not the predicate device for the Eclipse in Defendants’ 510(k) submission), and by a
19    form of migration that was eliminated years earlier, were of sufficiently limited probative
20    value that their relevancy was substantially outweighed by the danger of unfair prejudice
21    because the death evidence may prompt a jury decision based on emotion. Id. The Court
22    further concluded that Plaintiff Jones would not be seriously hampered in her ability to
23    prove Recovery filter complications, testing, and design when references to cephalad
24    migration deaths are removed. Doc. 11041. As a result, the Court held that such
25    references should be redacted from evidence presented during the Jones trial.
26           The Court balanced this concern with the competing concern that it would be
27    unfair for Defendants to present statistics about the Recovery filter and not allow
28    Plaintiffs to present competing evidence that included Recovery deaths.            See, e.g.,



                                                   23
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 24 of 87



 1    Doc. 11391 at 12. Based on this concern, Plaintiffs argued at various points during the
 2    trial that Defendants had opened the door to presenting evidence about Recovery
 3    cephalad migration deaths. The Court repeatedly made fact-specific determinations on
 4    this point, holding that even though Defendants presented some evidence that made the
 5    Recovery evidence more relevant, the danger of unfair prejudice continued to
 6    substantially outweigh the probative value of the cephalad migration death evidence. See
 7    Docs. 11113, 11302; see also Doc. 11409 at 94-96.
 8           The Court concluded for purposes of the Hyde bellwether trial, which involved
 9    either a G2X or Eclipse filter, that evidence of Recovery filter cephalad migration deaths
10    should be excluded under Rule 403 for the reasons identified in the Jones bellwether trial.
11    Doc. 12533 at 6-7. The Court concluded that this evidence had marginal relevance to
12    Plaintiff’s claims because Ms. Hyde received either a G2X or Eclipse filter, two or three
13    generations after the Recovery filter; Ms. Hyde did not receive her filter until 2011, more
14    than five years after cephalad migration deaths stopped when the Recovery was taken off
15    the market; the deaths did not show that G2X or Eclipse filters – which did not cause
16    cephalad migration deaths – had design defects when they left Defendants’ control; nor
17    did the cephalad migration deaths, which were eliminated by design changes in the G2,
18    shed light on Defendants’ state of mind when designing and marketing the G2X and
19    Eclipse filters. Id. at 7.
20           The Court concluded in the Tinlin case, which involved a Recovery filter, that
21    Recovery deaths and Defendants’ knowledge of those deaths were relevant to Plaintiffs’
22    design defect claim under Wisconsin law because they went directly to the Recovery’s
23    foreseeable risks of harm and whether it was unreasonably dangerous. Doc. 17401
24    at 7-8. The Court also concluded that the Recovery death evidence was relevant to
25    Plaintiffs’ failure to warn and concealment claims because it was probative on the
26    causation issue – that is, whether her treating physician would have selected a different
27    filter for Ms. Tinlin had he been warned about the Recovery’s true risks, as Plaintiffs
28    describe them. Id. at 8. In addition, because this evidence would be used to impeach



                                                  24
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 25 of 87



 1    expert testimony from Defendants that the Recovery filter was safe and effective, the
 2    Court concluded that substantial similarity was not required. Id. at 8-9. The Court
 3    further concluded that the death evidence was relevant to Bard’s state of mind and to
 4    show the reprehensibility of its alleged conduct for purposes of punitive damages. Id.
 5    at 9-10. The Court reached a different conclusion in the Jones and Hyde cases because
 6    cephalad migration deaths stopped when the Recovery was taken off the market in 2005,
 7    and the deaths shed little light on Defendants’ state of mind when marketing different,
 8    improved filters years later. Id. at 9 n.4. As noted, the Tinlin case settled before trial.
 9                          d.     SNF Evidence.
10           Plaintiffs sought to exclude evidence of complications associated with the SNF,
11    claiming that they were barred from conducting relevant discovery into the design and
12    testing of the SNF under CMO 10. Doc. 10487; see Doc. 1319. The Court denied
13    Plaintiffs’ request. Doc. 10489. The Court did not agree that Plaintiffs were foreclosed
14    from obtaining relevant evidence for rebuttal.         The Court foreclosed this discovery
15    because Plaintiffs did not contend that the SNF was defective. Id. at 2. Plaintiffs also
16    had rebuttal evidence showing that reported failure rates for SNF were lower than
17    Recovery and G2 failure rates. Id. The Court ultimately concluded it would not preclude
18    Defendants from presenting its SNF evidence on the basis of a discovery ruling and
19    permitted Plaintiffs to make appropriate evidentiary objections at trial. Id. at 3.
20                          e.     Use of Testimony of Withdrawn Experts.
21           Defendants sought to preclude Plaintiffs’ use at trial of the depositions of three
22    defense experts – Drs. Moritz, Rogers, and Stein – who originally were retained by Bard
23    but were later withdrawn in some or all cases. Doc. 10255 at 2. The Court denied the
24    request in part. Doc. 10382. The Court found that Defendants failed to show that the
25    depositions of these experts were inadmissible on hearsay grounds, but agreed that it
26    would be unfairly prejudicial under Rule 403 to disclose to the jury that the experts
27    originally were retained by Bard.        Id. at 2-3.   The Court therefore concluded that
28    Plaintiffs could use portions of the experts’ depositions that support Plaintiffs’ claims, but



                                                    25
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 26 of 87



 1    could not disclose to the jury that the experts originally were retained by Bard. Id. at 3.
 2    The Court was concerned about the presentation of cumulative evidence, and therefore
 3    required Plaintiffs to show that no other expert of similar qualifications was available or
 4    that the unavailable expert had some unique testimony to contribute, before the
 5    deposition of any withdrawn expert could be used at trial. Id. at 3-4.
 6                          f.      Other Motion in Limine Rulings.
 7           Other motion in limine (“MIL”) rulings may be useful to the receiving courts. See
 8    Docs. 10075, 10235, 10258, 10947. The courts are referred to the following motions and
 9    orders to assist in preparing for trial:4
10
             • Parties’ Joint Stipulation on MILs in Booker: The Court, on stipulation of
11             the parties, excluded evidence concerning several case-specific issues in the
               Booker bellwether trial, as well as a few general issues, including: Bard’s 1994
12             criminal conviction; other lawsuits or claims against Bard; advertising by
               Plaintiff’s counsel; Plaintiff’s counsel specializing in personal injury or
13             products liability litigation; contingency fee agreements; and advertising by
14             any counsel nationally for IVC filter cases. Doc. 10235.

15           • Defendants MIL 1 in Booker: The Court permitted evidence and testimony
               concerning Recovery complications. Doc. 10258 at 1-5; see Doc. 10819
16             (Jones). As noted above, the Court permitted evidence and testimony
               concerning Recovery filter cephalad migration deaths in the Booker bellwether
17             trial involving a G2 filter (Doc. 10323 at 4), but excluded such evidence in the
               trials involving a G2X or Eclipse filter (Docs. 10819, 10920, 11041).
18
             • Defendants’ MIL 2 in Booker: The Court permitted evidence and testimony
19             relating to the development of the Recovery filter. Doc. 10258 at 5-6; see
               Doc. 10819 at 2-3 (Jones).
20
             • Defendants’ MIL 4 in Booker: The Court excluded evidence and testimony
21             concerning a photograph of Bard employee Michael Randall making an
               offensive gesture. Doc. 10075 at 1-2.
22
             • Defendants’ MIL 5 in Booker: The Court permitted Plaintiff’s expert
23             Dr. Thomas Kinney to be called as a fact witness, but prohibited him from
               testifying regarding his prior work for Bard as an expert witness in two prior
24
25
26           4
               The Court also ruled on the parties’ MILs concerning several case-specific
      issues. See Docs. 10075 (Plaintiff’s MIL 12 in Booker), 10258 (Plaintiff’s’ MILs 6
27    and 13 in Booker), 10947 (Defendants’ MIL 1 and Plaintiff’s MILs 1-4 and 7 in Jones),
      12533 (Plaintiff’s MIL 3 in Hyde), 17285 (Plaintiff’s MIL 1 in Tinlin), 17401 (Plaintiff’s
28    MILs 2, 3, and 6 in Tinlin).



                                                  26
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 27 of 87



 1             IVC filter cases or as a paid consultant to Bard. Docs. 10075 at 2-3, 10323
               at 4.
 2
            • Plaintiff’s MIL 2 in Booker: The Court reserved ruling until trial on evidence
 3            and testimony regarding the nature of Bard’s business, including the nature,
              quality, and usefulness of its products, the conscientiousness of its employees,
 4            and references to its mission statement. Doc. 10075 at 3-4.
 5          • Plaintiff’s MIL 3 in Booker: The Court permitted evidence and testimony
              concerning the benefits of IVC filters, including testimony describing Bard
 6            filters as “lifesaving” devices. Doc. 10258 at 8.
 7          • Plaintiff’s MIL 4 in Booker: The Court permitted evidence and testimony
 8            that IVC filters, including Bard’s filters, are within the standard of care for the
              medical treatment of pulmonary embolism. Doc. 10258 at 8-9. Defendants
 9            agreed to not characterize IVC filters as the “gold standard” for the treatment
              of pulmonary embolisms. Id. at 8.
10
            • Plaintiff’s MIL 5 in Booker: The Court denied as moot the motion to exclude
11            evidence and argument relating to failure rates, complication rates,
              percentages, or comparative analysis of any injuries that were not produced to
12            Plaintiffs during discovery, as all such information was produced. Doc. 10075
              at 4.
13
            • Plaintiff’s MIL 7 in Booker: The Court excluded evidence and argument
14            relating to prior judicial opinions about Plaintiffs’ experts, including the
              number of times their testimony has been precluded in other cases. Id.
15
            • Plaintiff’s MIL 8 in Booker: The Court excluded evidence and argument that
16            a verdict against Defendants will have an adverse impact on the medical
              community, future medical device research or costs, and the availability of
17            medical care. Id. at 4-5.
18          • Plaintiff’s MIL 9 in Booker: The Court deferred ruling on the relevance of
19            statements or lack of statements from medical societies, including the Society
              of Interventional Radiologists (“SIR”), until trial. Doc. 10258 at 14-18. The
20            Court ultimately admitted this evidence in both the Booker and Jones
              bellwether trials.
21
            • Plaintiff’s MIL 10 in Booker: The Court excluded evidence and testimony
22            that Bard needed FDA consent to add warnings to its labels, send warning
              letters to physicians and patients, or recall its filters. Id. at 18-19. The Court
23            permitted evidence and argument explaining the reasons why Bard filters were
              not recalled, FDA’s potential involvement in any recall effort, and the fact that
24            warnings about failure rates and increased risks could not be based on MDR
              and MAUDE data alone. Id.
25
            • Plaintiff’s MIL 11 in Booker: The Court permitted evidence and argument
26            relating to the informed consent form signed by Plaintiff prior to insertion of
              the IVC filter, even though the form is not specific to IVC filters or Bard
27            filters. Doc. 10075 at 5-6.
28



                                                 27
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 28 of 87



 1          • Plaintiff’s MIL 14 in Booker: The Court reserved ruling until trial on
              evidence and argument relating to background information and personal traits
 2            of Bard employees and witnesses. Id. at 7.
 3          • Plaintiff’s MIL 6 in Jones: The Court permitted evidence and testimony
              concerning whether a party’s expert had been retained by the same attorneys in
 4            other litigation. Doc. 10947 at 8-9.
 5          • Plaintiff’s MIL 5 in Jones: The Court excluded evidence and testimony that
              Bard employees or their relatives have received Bard IVC filter implants. Id.
 6            at 9-10.
 7          • Defendants’ MIL 2 in Jones: The Court excluded evidence and testimony of
 8            other lawsuits against Bard. Id. at 11.

 9          • Plaintiff’s MILs 4 and 5 in Hyde: The Court permitted evidence and
              testimony concerning Bard’s Instructions for Use (“IFU”) and SIR Guidelines.
10            Doc. 12507.

11          • Plaintiff’s MIL 2 in Hyde: The Court permitted evidence and testimony
              concerning “The Surgeon General’s Call to Action to Prevent Deep Vein
12            Thrombosis and Pulmonary Embolism.” Doc. 12533 at 4-6.
13          • Defendants’ MIL 3 in Hyde: The Court permitted evidence and testimony
              that Bard’s SNF is a reasonable alternative design. Id. at 7.
14
            • Defendants’ MIL 4 in Hyde: The Court excluded testimony from Dr.
15            Muehrcke about his personal feelings of betrayal and his moral and ethical
              issues with Bard’s conduct. Id. at 7-8.
16
            • Defendants’ MIL 6 in Hyde: The Court permitted evidence and testimony
17            regarding informed consent. Id. at 8-9.
18          • Plaintiff’s MIL 4 in Tinlin: The Court reserved ruling until trial on evidence
19            and argument relating to a chart created by Defendants from their internal
              TrackWise database regarding reporting rates of IVC filter complications.
20            Doc. 17401 at 5.

21          • Plaintiff’s MIL 5 in Tinlin: The Court permitted evidence and testimony
              concerning a chart comparing the sales of the permanent SNF with those of
22            retrievable filters between 2002 and 2016. Id. at 5-6.

23          • Defendants’ MIL 3 in Tinlin: The Court permitted evidence and testimony
              concerning the Recovery Filter Crisis Communications Plan that Bard had
24            prepared in 2004 to help manage damaging media coverage about a Recovery
              migration death. Id. at 11-12.
25
            • Defendants’ MIL 4 in Tinlin: The Court excluded evidence and testimony
26            concerning Dr. Muehrcke’s untimely disclosed opinion that one of his patients
              died from cardiac tamponade caused by a fractured strut that had embolized to
27            her heart. Id. at 12-13.
28



                                               28
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 29 of 87



 1                  6.       Deposition Designation Rulings.
 2           The Court has ruled on numerous objections to deposition designations for trial
 3    and refers the transferor courts to the following orders:5
 4
 5                           Deponent                     Depo. Date     Doc. No(s).
 6           Bill Altonaga                                 10/22/2013   10497, 10922
 7
             Christine Brauer                              05/23/2014   10922,
 8
                                                           08/02/2017   10922
 9
             David Ciavarella                              11/12/2013   10403
10
             Gary Cohen                                    01/25/2017   10438
11
12           Robert Cortelezzi                             11/11/2016   10438, 11064
13           Len DeCant                                    05/24/2016   10438, 11080
14           John DeFord                                   06/02/2016   10524, 11080
15
             Mary Edwards                                  01/20/2014   10438
16
             Robert Ferrara                                04/17/2017   10438
17
18           Chris Ganser                                  10/11/2016   10438, 11073

19           Jason Greer                                   08/11/2014   10438, 10922
20           Janet Hudnall                                 11/01/2013   10403
21
             Brian Hudson                                  01/17/2014   10403
22
             John Lehmann                                  08/07/2014   10922
23
24           William Little                                07/27/2016   10438, 11064

25           John McDermott                                02/05/2014   10438
26
27
             5
             In addition to the depositions identified in the table above, the Court ruled on
28    numerous objections to case-specific deposition designations for trial.



                                                   29
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 30 of 87



 1
                            Deponent                   Depo. Date     Doc. No(s).
 2
            Patrick McDonald                           07/29/2016    10486, 11064
 3
 4          Mark Moritz                                07/18/2017    10922

 5          Daniel Orms                                08/16/2016    10403, 11073
 6          Abithal Raji-Kubba                         07/18/2016    11064
 7
            Gin Schulz                                 01/30/2014    10403
 8
            Christopher Smith                          08/03/2017    11073
 9
10          William Stavropoulos                       02/01/2017    10524

11          Jack Sullivan                              11/03/2016    10486,
12                                                     09/16/2016    11080

13          Melanie Sussman                            04/07/2017    11073
14          Mehdi Syed                                 03/02/2018    11313
15
            Scott Trerotola                            01/20/2017    10524
16
            Douglas Uelmen                             10/04/2013    10403, 11080
17
18          Carol Vierling                             05/11/2016    10486, 11073

19          Mark Wilson                                01/31/2017    10922
20          Natalie Wong                               10/18/2016    10403
21
            John Worland                               03/16/2011    17582
22
23                7.        Subject Matter Jurisdiction Rulings.
24          The parties identified cases in the MDL for which federal subject matter
25    jurisdiction does not exist. Docs. 20210, 21410, 21552, 21995. No federal question
26    jurisdiction exists under 28 U.S.C. § 1331 because the master complaint asserts no
27    federal claim and the state law claims alleged in the complaint do not depend on the
28    resolution of a federal law question. Doc. 364 ¶¶ 166-349. For purposes of diversity



                                                 30
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 31 of 87



 1    jurisdiction under 28 U.S.C. § 1332, Defendant C. R. Bard, Inc. is a citizen of New Jersey
 2    and Defendant Bard Peripheral Vascular, Inc. is a citizen of Arizona. See id. ¶¶ 11-12.
 3    Thus, complete diversity between the parties does not exist in any case where each
 4    Defendant is a named party and Plaintiff is a resident of either Arizona or New Jersey.
 5    See Doc. 20210-1.
 6           Plaintiffs in most of the cases without subject matter jurisdiction agreed to a
 7    dismissal without prejudice. See id. Plaintiffs in other cases opposed dismissal, but
 8    provided no reason why the cases should not be dismissed. See id. The Court dismissed
 9    without prejudice multiple cases for lack of subject matter jurisdiction. Docs. 20667,
10    21461, 21579, 21741, 22014. Some of these cases may be refiled in state court. See
11    Doc. 20210-1.
12                  8.     Dismissal of Cases With Prejudice Under Rule 41(b).
13           In more than 100 cases in which no settlement decision has been made, the
14    Plaintiffs or their heirs either cannot be located or the Plaintiffs have been nonresponsive
15    to counsel’s repeated inquiries. See Doc. 22012. The Court has dismissed these cases
16    with prejudice for failure to prosecute. Doc. 22034 and amended at Doc. 22035
17           I.     Further Proceedings in Remanded or Transferred Cases.
18                  1.     General Discovery.
19           Because all general fact and expert discovery has been completed in this MDL, the
20    courts receiving these cases need not be concerned with facilitating general expert,
21    corporate, and third-party discovery. This observation is not meant to restrict the power
22    of receiving courts for good cause or in the interest of justice to address issues that may
23    be unique and relevant in a remanded or transferred case.
24                  2.     Case-Specific Discovery and Trial Preparation.
25           According to the parties, the status of the remaining discovery and other pretrial
26    issues for the cases being remanded or transferred, and the estimated time needed to
27    resolve such issues and make the cases ready for trial, will be determined on remand or
28    transfer. Final trial preparation in the bellwether trials was governed by certain Court



                                                  31
     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 32 of 87



 1    orders. See Docs. 8871, 10323, 10587, 11011, 11320, 11321, 11659, 11871, 12061,
 2    12853, 12971.
 3           J.     Documents to Be Sent to Receiving Courts.
 4           If the Panel agrees with the Court’s suggestion of remand of the cases listed on
 5    Schedule A and issues a final remand order (“FRO”), the Clerk of the Court for this
 6    District will issue a letter to the transferor courts, via email, setting out the process for
 7    transferring the case. The letter and certified copy of the FRO will be sent to the
 8    transferor courts’ email addresses.
 9           The parties have submitted a stipulated designation of record for remanded cases.
10    Doc. 21727-4; see J.P.M.L Rule 10.4(a). Upon receipt of the FRO, the Clerk of this
11    District shall transmit to the transferor court the following: (1) a copy of the individual
12    docket sheet for the remanded action, (2) a copy of the master docket sheet in this MDL,
13    (3) the entire file for the remanded action, as originally received from the transferor
14    district, and (4) the record on remand designated by the parties. See Doc. 21727-4;
15    J.P.M.L Rule 10.4(b).
16           The Court has concluded that the cases listed on Schedule B should be transferred
17    to appropriate districts pursuant to 28 U.S.C. § 1404(a). Upon receipt of this transfer
18    order, the Clerk for this District shall follow the same procedures prescribed above for
19    each of the individual cases listed on Schedule B.
20           If a party believes that the docket sheet for a particular case being remanded or
21    transferred is not correct, a party to that case may, with notice to all other parties in the
22    case, file with the receiving court a designation amending the record. Upon receiving
23    such designation, the receiving court may make any needed changes to the docket. If the
24    docket is revised to include additional documents, the parties should provide those
25    documents to the receiving court.
26    IV.    Conclusion.
27           Pursuant to J.P.M.L. Rule 10.1(b)(i), the Court suggests that the Panel remand the
28    cases listed on Schedule A to the transferor districts for further proceedings. The Clerk



                                                   32
                      Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 34 of 87

                   In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                   AMENDED SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
                         Schedule A – Cases to Be Remanded to Transferor Courts
                                                (April 26, 2021)




              Plaintiffs                  Current Case Number      Transferor Court and Case Number

                                                                                Ala. S.D.
Taylor, Kendrick                       2:15-cv-02463-PHX-DGC
                                                                          1:15-cv-00568-WS-B
                                                                                Ca. E.D.
Adams, Michael                         2:19-cv-00927-PHX-DGC
                                                                             1:19-cv-00085
                                                                                Ca. S.D.
Britt, Judy Ann                        2:19-cv-00187-PHX-DGC
                                                                          3:18-cv-02560-L-LL
                                                                                N.Y. E.D.
DeClemente, Constance C.               2:18-cv-02363-PHX-DGC
                                                                             2:18-cv-03977
                                                                                N.Y. E.D.
Rykowski, Lisamarie                    2:19-cv-01887-PHX-DGC
                                                                             2:19-cv-00962
                                                                                N.Y. S.D.
Sparacino, Anna Marie                  2:19-cv-02372-PHX-DGC
                                                                             1:19-cv-02292
                                                                               N.Y. W.D.
Atilla, Victoria C.                    2:18-cv-02789-PHX-DGC
                                                                             6:18-cv-06602
                                                                               N.Y. W.D.
Bandura, Robert J.                     2:19-cv-00233-PHX-DGC
                                                                             1:18-cv-01323
                                                                               N.Y. W.D.
Bedard, Barbara A.                     2:19-cv-00232-PHX-DGC
                                                                             1:18-cv-01322
                                                                               N.Y. W.D.
Brown, Mary                            2:18-cv-02982-PHX-DGC
                                                                           6:18-cv-06629-CJS



                                                       1
                     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 35 of 87

                 In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                 AMENDED SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
                       Schedule A – Cases to Be Remanded to Transferor Courts
                                               (April 26, 2021)


                                                                               N.Y. W.D.
Butterbaugh, Donald                   2:18-cv-02790-PHX-DGC
                                                                             6:18-cv-06603
                                                                               N.Y. W.D.
Darrow, Donette C.                    2:18-cv-02318-PHX-DGC
                                                                       1:18-cv-00715-CJS-MWP
                                                                               N.Y. W.D.
Dulski, Florence J                    2:18-cv-02985-PHX-DGC
                                                                         1:18-cv-00970-WMS
                                                                               N.Y. W.D.
Ford, Diana L.                        2:19-cv-01987-PHX-DGC
                                                                             1:19-cv-00327
                                                                               N.Y. W.D.
Golden, Margaret S                    2:19-cv-01773-PHX-DGC
                                                                             6:19-cv-06125
                                                                               N.Y. W.D.
Groomes, David E. Jr.                 2:18-cv-02983-PHX-DGC
                                                                          1:18-cv-00960-LJV
                                                                               N.Y. W.D.
Headley, Helen L.                     2:19-cv-00854-PHX-DGC
                                                                             1:19-cv-00087
                                                                               N.Y. W.D.
Hunter, Thomas L.                     2:19-cv-00855-PHX-DGC
                                                                             6:19-cv-06048
                                                                               N.Y. W.D.
Kelman, William                       2:18-cv-04044-PHX-DGC
                                                                             1:18-cv-01173
                                                                               N.Y. W.D.
Loucks, Michael R.                    2:19-cv-00856-PHX-DGC
                                                                             6:19-cv-06049
                                                                               N.Y. W.D.
Marchese, Ruben                       2:18-cv-02984-PHX-DGC
                                                                          1:18-cv-00969-LJV
                                                                               N.Y. W.D.
Miraglia, Nicholas R.                 2:19-cv-01886-PHX-DGC
                                                                             6:19-cv-06126
                                                                               N.Y. W.D.
Palmer, Herman L. Sr.                 2:19-cv-01986-PHX-DGC
                                                                             1:19-cv-00326
                                                      2
                     Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 36 of 87

                   In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                   AMENDED SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
                         Schedule A – Cases to Be Remanded to Transferor Courts
                                               (April 26, 2021)

                                                                              N.Y. W.D.
Russell, Christopher L.               2:19-cv-00857-PHX-DGC
                                                                            6:19-cv-06052
                                                                              N.Y. W.D.
Sestokas, David Gerard                2:19-cv-00234-PHX-DGC
                                                                            1:18-cv-01337
                                                                              N.Y. W.D.
Stefanik, Regan Douglas               2:19-cv-00235-PHX-DGC
                                                                            1:18-cv-01338
                                                                              N.Y. W.D.
Teeter, Brian J.                      2:18-cv-02362-PHX-DGC
                                                                            6:18-cv-06520
                                                                               Va. W.D.
Edwards, Myra Dawn                    2:15-cv-02090-PHX-DGC
                                                                            7:15-cv-00515




                                                      3
                  Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 37 of 87

                In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                AMENDED SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
                          Schedule B – Direct-Filed Cases to Be Transferred
                                            (April 26, 2021)


                Plaintiff                      Current Case Number             Transferee Court
Lambert, Leoma C.                      2:17-cv-01359-PHX-DGC               Ark. E.D.
Trammell, Joseph                       2:19-cv-03782-PHX-DGC               Ark. E.D.
Whitmore, Carrie Jo                    2:17-cv-01353-PHX-DGC               Ariz.
Black, Karen Sue                       2:19-cv-01258-PHX-DGC               Cal. C.D.
Bull, Michael                          2:19-cv-02702-PHX-DGC               Cal. C.D.
Dominguez, Dora                        2:18-cv-01488-PHX-DGC               Cal. C.D.
Gonzalez, Jessie J.                    2:19-cv-02366-PHX-DGC               Cal. C.D.
Italiane, Frank Lane                   2:19-cv-03348-PHX-DGC               Cal. C.D.
Najarro, Didy                          2:19-cv-03119-PHX-DGC               Cal. C.D.
Walker, Justin M                       2:19-cv-02945-PHX-DGC               Cal. C.D.
Wetzel, David J.                       2:19-cv-03719-PHX-DGC               Cal. C.D.
Ferroni, Jill Ann                      2:17-cv-01386-PHX-DGC               Cal. E.D.
Johnson, Janice L.                     2:16-cv-03899-PHX-DGC               Cal. E.D.
Menez, Donald                          2:16-cv-01207-PHX-DGC               Cal. E.D.


                                                   1
                  Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 38 of 87

              In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
             AMENDED SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
                       Schedule B – Direct-Filed Cases to Be Transferred
                                            (April 26, 2021)
Gauntt, James L.                       2:18-cv-04155-PHX-DGC               Cal. S.D.
Mancuso, Felicia M.                    2:19-cv-02775-PHX-DGC               Cal. S.D.
Smith, Edward L.                       2:17-cv-01361-PHX-DGC               Cal. S.D.
Armstrong, Antion                      2:18-cv-00968-PHX-DGC               Fla. M.D.
Barraza, Maria Milagros                2:18-cv-03098-PHX-DGC               Fla. M.D.
Dougal, Robert                         2:16-cv-00180-PHX-DGC               Fla. M.D.
Fleming, Eddie                         2:19-cv-01541-PHX-DGC               Fla. M.D.
Freeman, Nicko TaWanda                 2:18-cv-03102-PHX-DGC               Fla. M.D.
Gibson, Judy K.                        2:16-cv-00181-PHX-DGC               Fla. M.D.
Remache, Shannon Lee                   2:18-cv-03109-PHX-DGC               Fla. M.D.
Smith, Stephanie                       2:19-cv-02267-PHX-DGC               Fla. M.D.
Vincent, Patrick E.                    2:18-cv-03807-PHX-DGC               Fla. M.D.
Ward, Richard Carl                     2:17-cv-01356-PHX-DGC               Fla. M.D.
Brown, Donald on behalf of
                                       2:17-cv-01383-PHX-DGC               Fla. M.D.
Watson, Virginia
Williams, Amanda L.                    2:18-cv-01046-PHX-DGC               Fla. M.D.
Waser, Jason John                      2:18-cv-03113-PHX-DGC               Fla. N.D.

                                                   2
                   Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 39 of 87

                 In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                 AMENDED SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
                           Schedule B – Direct-Filed Cases to Be Transferred
                                             (April 26, 2021)
Baker, Adam                             2:19-cv-00556-PHX-DGC               Fla. S.D.
Hall, Matthew                           2:16-cv-01363-PHX-DGC               Fla. S.D.
Pryor, Valerie Elizabeth                2:16-cv-01240-PHX-DGC               Fla. S.D.
Wilson, Alice                           2:18-cv-03097-PHX-DGC               Fla. S.D.
Garrett, Randy                          2:16-cv-02122-PHX-DGC               Ga. M.D.
Redding, Felicia L.                     2:18-cv-03107-PHX-DGC               Ga. M.D.
Hill, Victavia                          2:16-cv-02123-PHX-DGC               Ga. N.D.
Townley, Brenda                         2:16-cv-01359-PHX-DGC               Ga. N.D.
Williams, Michael Shane                 2:18-cv-04205-PHX-DGC               Ga. N.D.
Lynch, Lina Mireya                      2:16-cv-02130-PHX-DGC               Ga. S.D.
Barrett, Lori                           2:17-cv-04481-PHX-DGC               Iowa
Gharrett, Kim                           2:19-cv-03170-PHX-DGC               Ill. C.D.
Sell, Tiffany                           2:16-cv-01241-PHX-DGC               Ill. N.D.
Cash, Mark A.                           2:16-cv-03462-PHX-DGC               Ind. N.D.
Beasley, Paul F.                        2:18-cv-03079-PHX-DGC               Kan.
Chapman, Larry Darnell                  2:18-cv-04151-PHX-DGC               Ky. E.D.

                                                    3
                  Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 40 of 87

                 In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
              AMENDED SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
                        Schedule B – Direct-Filed Cases to Be Transferred
                                            (April 26, 2021)
Eastman, Jr, Edmund                    2:16-cv-03760-PHX-DGC               La. E.D.
Richard, Mario M.                      2:18-cv-03093-PHX-DGC               La. E.D.

Smith, Brenda Duncan                   2:17-cv-01388-PHX-DGC               La. M.D.
Bicica, Kirsten Jessica                2:16-cv-00177-PHX-DGC               Mass.
Siegfried, Tammie                      2:18-cv-04201-PHX-DGC               Mass.
Walton, Winston L.                     2:18-cv-04203-PHX-DGC               Mass.
Gardner, Raymond                       2:19-cv-00045-PHX-DGC               M.D.
Scott, Elouise                         2:18-cv-02763-PHX-DGC               M.D.
Ward, Jack McKinley                    2:17-cv-01357-PHX-DGC               M.D.
Williams, Anthony                      2:16-cv-01361-PHX-DGC               M.D.
Cady, Jr, Irvin L.                     2:18-cv-03099-PHX-DGC               Mich. E.D.
Przykucki, Robert                      2:19-cv-03736-PHX-DGC               Mich. E.D.
Stokely, Kristen A.                    2:17-cv-03385-PHX-DGC               Mich. E.D.
Williams, Stephanie A.                 2:17-cv-01360-PHX-DGC               Mich. E.D.
Bethea, Katina                         2:18-cv-04199-PHX-DGC               Mich. W.D.
El-Amin, RaSheedah NuMan               2:17-cv-01358-PHX-DGC               Minn.


                                                   4
                  Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 41 of 87

                In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                AMENDED SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
                          Schedule B – Direct-Filed Cases to Be Transferred
                                            (April 26, 2021)
Lashley, Ken                           2:18-cv-01646-PHX-DGC               Mo. E.D.
Powell, Mylus                          2:19-cv-04072-PHX-DGC               Mo. E.D.
Miller, Linda                          2:17-cv-00370-PHX-DGC               Mo. W.D.
Johnson, Andrew Lee                    2:16-cv-03816-PHX-DGC               Miss. S.D.
Patterson, Patricia Ann                2:18-cv-03106-PHX-DGC               Miss. S.D.
Perry, Russell Seward                  2:18-cv-02831-PHX-DGC               Miss. S.D.
Prince, James D.                       2:18-cv-03199-PHX-DGC               Miss. S.D.
Spane, Jennifer Bonita                 2:18-cv-01581-PHX-DGC               Miss. S.D.
Townsend, Benjamin                     2:16-cv-01384-PHX-DGC               Miss. S.D.
Braden, Kevin                          2:17-cv-00047-PHX-DGC               Mont.
Ross, Brian                            2:18-cv-03092-PHX-DGC               Neb. E.D.
Tuck, Dariel                           2:18-cv-04202-PHX-DGC               N.C. E.D.
Graham, James                          2:18-cv-03103-PHX-DGC               N.C. M.D.
Hopkins, Michael                       2:19-cv-03641-PHX-DGC               N.C. M.D.
Rosengrant, Kristen Marie              2:19-cv-02696-PHX-DGC               N.C. M.D.
Howard, Deborah                        2:16-cv-01223-PHX-DGC               N.C. W.D.

                                                   5
                   Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 42 of 87

                In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                AMENDED SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
                          Schedule B – Direct-Filed Cases to Be Transferred
                                             (April 26, 2021)
Dahl, Amy Elizabeth                     2:18-cv-03101-PHX-DGC               Nev.
Dostie, Jr, Robert William              2:18-cv-04152-PHX-DGC               N.H.
Arp, Brigitte                           2:19-cv-03258-PHX-DGC               N.M.
Martel, Shirley                         2:16-cv-01242-PHX-DGC               Nev.
Shaw, Rick Anthony                      2:18-cv-01593-PHX-DGC               Nev.
Currenti, Kerry Ann                     2:18-cv-02761-PHX-DGC               N.Y. E.D.
Leary, Kevin                            2:16-cv-02128-PHX-DGC               N.Y. E.D.
Morales, Dora M.                        2:19-cv-02943-PHX-DGC               N.Y. E.D.
Jenkins, Lisa A.                        2:17-cv-00201-PHX-DGC               N.Y. N.D.

Krell, Amy L.                           2:19-cv-02779-PHX-DGC               N.Y. N.D.
McCoy, Kelly                            2:18-cv-03466-PHX-DGC               N.Y. N.D.
Moss, Diana                             2:18-cv-00032-PHX-DGC               N.Y. N.D.
Szymanoski, Steven Stanley              2:19-cv-02931-PHX-DGC               N.Y. N.D.
Caceres, Nanette                        2:19-cv-02365-PHX-DGC               N.Y. S.D.
Hoffler, Donna M.                       2:18-cv-03087-PHX-DGC               N.Y. S.D.
Thomas, Karen S.                        2:16-cv-00090-PHX-DGC               N.Y. S.D.

                                                    6
                 Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 43 of 87

               In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
               AMENDED SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
                         Schedule B – Direct-Filed Cases to Be Transferred
                                           (April 26, 2021)
Cottone, Josephine R.                 2:19-cv-03220-PHX-DGC               N.Y. W.D.
Edwards, Antoine                      2:19-cv-03722-PHX-DGC               N.Y. W.D.
McMahon, David M.                     2:19-cv-02783-PHX-DGC               N.Y. W.D.
Parkinson, Emmily                     2:19-cv-02944-PHX-DGC               N.Y. W.D.
McCorkle, Samuel A.                   2:18-cv-03090-PHX-DGC               Ohio N.D.
Newson, Michael                       2:17-cv-00869-PHX-DGC               Ohio N.D.
Sweet, Margaret C                     2:18-cv-03095-PHX-DGC               Ohio N.D.
Hayes, Susan                          2:16-cv-00182-PHX-DGC               Ohio. S.D.
McGhee, Kenya                         2:16-cv-01238-PHX-DGC               Ohio S.D.
Narayan, Ashwin A.                    2:16-cv-00617-PHX-DGC               Ohio S.D.
Garner, Carrie Leena                  2:18-cv-03085-PHX-DGC               Okla. E.D.
Dobson, Delores                       2:17-cv-04311-PHX-DGC               Okla. N.D.
Riggs, Waynetta Sharon                2:17-cv-03325-PHX-DGC               Okla. W.D.
Carter, Cheyenne                      2:16-cv-00178-PHX-DGC               Ore.
Kiley, Nancy                          2:16-cv-01239-PHX-DGC               Pa. E.D.
Krause, William E.                    2:18-cv-03104-PHX-DGC               Pa. E.D.

                                                  7
                   Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 44 of 87

                In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
             AMENDED SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
                       Schedule B – Direct-Filed Cases to Be Transferred
                                             (April 26, 2021)
Martz, Mandie C.                        2:18-cv-03089-PHX-DGC               Pa. E.D.
Himes-Fox, Cherie                       2:18-cv-04158-PHX-DGC               Pa. M.D.
Williams, Stanley J.                    2:19-cv-04254-PHX-DGC               Pa. M.D.
Levine, Benjamin I.                     2:18-cv-03105-PHX-DGC               Pa. W.D.
Showalter, Shirley                      2:18-cv-03112-PHX-DGC               Pa. W.D.
Horowitz, Philip R.                     2:18-cv-04161-PHX-DGC               S.C.
Medes, Charles B.                       2:19-cv-03827-PHX-DGC               S.C.
White, Peggy Marie                      2:18-cv-04204-PHX-DGC               S.C.
Janes, Debora L.                        2:16-cv-03901-PHX-DGC               S.D.
Stricklin, Lois Ann                     2:17-cv-04516-PHX-DGC               Tenn. E.D.
Hopkins, Marsha Ann                     2:17-cv-01436-PHX-DGC               Tenn. M.D.
McCartney, Lester Dale                  2:17-cv-00126-PHX-DGC               Tenn. M.D.
Carter, Sandra Lee                      2:18-cv-03100-PHX-DGC               Tenn. W.D.
Hammond, Lorella N.                     2:18-cv-03086-PHX-DGC               Tenn. W.D.
Hinson, Larry                           2:19-cv-04082-PHX-DGC               Tenn. W.D.
Schaaf, Julie A.                        2:18-cv-03784-PHX-DGC               Tenn. W.D.

                                                    8
                  Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 45 of 87

              In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
              AMENDED SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
                        Schedule B – Direct-Filed Cases to Be Transferred
                                            (April 26, 2021)
Burgess, Keith Allen                   2:18-cv-03911-PHX-DGC               Tex. E.D.
Crissey, Martin                        2:16-cv-01362-PHX-DGC               Tex. E.D.
Finnels, Sr, Calvin Lee                2:17-cv-01382-PHX-DGC               Tex. E.D.
McCoy, Chani                           2:18-cv-01908-PHX-DGC               Tex. E.D.
Stansell, Jason                        2:17-cv-01079-PHX-DGC               Tex. E.D.
Taylor, Joseph Frank                   2:19-cv-02699-PHX-DGC               Tex. E.D.
Waggoner, Shari                        2:18-cv-04329-PHX-DGC               Tex. E.D.
Anderson, Theresa                      2:19-cv-00378-PHX-DGC               Tex. N.D.
Flippin, Freddie O.                    2:17-cv-01387-PHX-DGC               Tex. N.D.
Lopez, Joe                             2:16-cv-01358-PHX-DGC               Tex. N.D.
Lyle, Jack Lee                         2:16-cv-02129-PHX-DGC               Tex. N.D.
Hall, Joyce                            2:16-cv-00851-PHX-DGC               Tex. S.D.
Hinojosa, Venessa                      2:16-cv-02124-PHX-DGC               Tex. S.D.
Collins, Sr, Arthur Lee                2:18-cv-03081-PHX-DGC               Tex. W.D.
Curry, Kimberly                        2:16-cv-00179-PHX-DGC               Tex. W.D.
Lazenby, Mary Juanita                  2:17-cv-04087-PHX-DGC               Utah

                                                   9
                   Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 46 of 87

               In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
              AMENDED SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
                        Schedule B – Direct-Filed Cases to Be Transferred
                                             (April 26, 2021)
Langley, Shana                          2:19-cv-03765-PHX-DGC               Va. E.D.
Nason, Erin Heather                     2:18-cv-03091-PHX-DGC               Va. E.D.
Wheeler, Kyle A.                        2:19-cv-00099-PHX-DGC               Va. E.D.
Chance, Laura                           2:16-cv-03627-PHX-DGC               Va. W.D.
Huff, Star                              2:16-cv-01243-PHX-DGC               Va. W.D.
Weatherford, Garry                      2:19-cv-03779-PHX-DGC               Va. W.D.
Wertz, Elisha Belle                     2:17-cv-01389-PHX-DGC               Va. W.D.
Nelson, Ruth E.                         2:17-cv-01384-PHX-DGC               Wisc. E.D.
Harwell, Cindy Lou                      2:16-cv-01364-PHX-DGC               Wisc. W.D.
Meier, Jerold I.                        2:17-cv-02128-PHX-DGC               Wisc. W.D.




                                                   10
        Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 47 of 87

     In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

      AMENDED SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
           Schedule C – Arizona Case to Be Unconsolidated from the MDL
                                 (April 26, 2021)


            Case Caption              Case Number     Plaintiff’s Residence Proper Venue
Carrie Whitmore                       2:17-cv-01353           AZ           D. Ariz.
   Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 48 of 87

     In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC


                           TRANSFER ORDER (SIXTH)

                              Exhibit 1 – MDL Orders



                       CASE MANAGEMENT ORDERS (CMOs)


Date Filed   Doc. No     Docket Text

10/30/2015     248       CMO 1 re Leadership Counsel Appointments

11/16/2016     4016      Amended CMO 1 re Leadership Counsel Appointments

03/21/2017     5285      Second Amended CMO 1 re Plaintiff Leadership Team

02/04/2019    15098      Third Amended CMO 1 re Plaintiff Leadership Team

10/30/2015     249       CMO 2 re Setting Deadlines, First Phase of Discovery

12/01/2015     314       CMO 3 re Non-waiver Order Pursuant to Rule 502(d)

12/17/2015     363       CMO 4 re Master Complaint, Responsive Pleadings, Short Form
                         Complaint, Waiver, and Answer

3/17/2016      1108      Amended CMO 4 re Master Complaint, Responsive Pleadings,
                         Short Form Complaint, Waiver, and Answer

4/20/2016      1485      Second Amended CMO 4 re Master Complaint, Responsive
                         Pleadings, Short Form Complaint, Waiver, and Answer

12/17/2015     365       CMO 5 re Plaintiff and Defendant Profile Forms

03/03/2016     927       Amended CMO 5 re Plaintiff and Defendant Profile Forms

12/18/2015     372       CMO 6 re Rules to Establishing Common Benefit Fee

01/05/2016     401       CMO 7 re Stipulations Concerning Redactions

02/02/2016     519       CMO 8 re Second Phase of Discovery

03/31/2016     1259      CMO 9 re ESI and production protocol

04/01/2016     1319      CMO 10 re Second Phase Discovery, Bellwether, ESI, FDA,
                         Deposition, and Privilege Log
   Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 49 of 87

05/05/2016    1662      CMO 11 re Bellwether Selection Process

05/05/2016    1663      CMO 12 re Joint Record Collection

06/21/2016    2238      CMO 13 re ESI, FDA Warning Letter and Designations

06/21/2016    2239      CMO 14 re Deposition Protocols

08/25/2016    3214      CMO 15 re Lexecon Waivers, ESI Discovery, Multi-plaintiff
                        Actions, and Deceased Plaintiffs

08/25/2016    3215      CMO 16 re Deadlines Related to Barraza



                       CASE MANAGEMENT ORDERS (CMOs)


Date Filed   Doc. No    Docket Text

12/02/2016    4141      Amended CMO 16 re Deadlines Related to Barraza

09/14/2016    3372      CMO 17 re Protective Order and Expedited ESI Production

11/16/2016    4015      Amended CMO 17 re Protective Order and Redactions of Material
                        from Expedited ESI Production

10/17/2016    3685      CMO 18 re Adjusted Discovery Schedule

12/13/2016    4311      CMO 19 re ESI and Bellwether Selection

12/22/2016    4335      CMO 20 re Discovery Deadlines for Discovery Group 1 and
                        Bellwether Group 1

02/06/2017    4866      CMO 21 re Discovery Protocols for Discovery Group 1


02/17/2017    5007      CMO 22 re Setting Deadlines

05/05/2017    5770      CMO 23 re Expert Deposition Deadlines, Bellwether Case
                        Selection, Preemption Motion for Summary Judgment, and Mature
                        Cases

05/19/2017    5881      CMO 23 re Discovery Protocols for Bellwether Group 1

05/19/2017    5883      Amended CMO 24 re Discovery Protocols for Bellwether Group 1

06/06/2017    6227      CMO 25 re Bellwether Group 1 Amended Discovery Schedule




                                         2
   Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 50 of 87

07/17/2017    6799       CMO 26 re Depositions of Dr. Henry and Dr. Altonaga,
                         Communications among Plaintiffs’ Experts, and Bellwether Trial
                         Issues

10/10/2017    8113       CMO 27 re Privilege Issues, Bellwether Trial Schedule, Plaintiffs’
                         Motion for Partial Summary Judgment, and Recusal Unnecessary

11/21/2017    8871       CMO 28 re Booker Bellwether Trial Schedule, and Mature Cases

12/21/2017    9415       CMO 29 re Booker Bellwether Trial Schedule, Motion to Certify
                         Appeal, and Cisson Motion Briefing

01/23/2018    9775       CMO 30 re Motions Hearings, Motions in Limine, and Punitive
                         Damages in Booker

03/02/2018   10323       CMO 31 re Booker Trial

05/07/2018   11011       CMO 32 re Jones Trial

06/01/2018   11320       CMO 33 re Mulkey as Next Bellwether Selection, and Mulkey
                         Trial Schedule


                       CASE MANAGEMENT ORDERS (CMOs)


Date Filed   Doc. No     Docket Text

06/28/2018   11659       CMO 34 re Next 3 Bellwether Trials, Kruse Trial Schedule, Use
                         of Dr. Kandarpa at Trial, Sixth Bellwether Tinlin, Disposition of
                         SNF Cases, and Remand of Mature Cases

07/13/2018   11871       CMO 35 re September, November and May Bellwether Trials,
                         and Hyde September Bellwether Trial Schedule

08/02/2018   12061       CMO 36 re Tinlin Bellwether Pre-trial Schedule

10/04/2018   12830       CMO 37 re Hyde Trial

10/05/2018   12853       CMO 38 re Future Bellwether Trials, February and May
                         Bellwether Trials, Motion to Seal Trial Exhibits, Settlement Talks
                         and Remand, and SNF Cases

10/16/2018   12971       CMO 39 re Tinlin Bellwether Case

11/08/2018   13329       CMO 40 re Mulkey Bellwether Trial

02/08/2019   15176       CMO 41 re Tinlin Trial, SNF Cases, Remand of Mature Cases,
                         and Possible Settlement Procedures



                                           3
   Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 51 of 87

03/21/2019     16343     CMO 42 re Tinlin Trial, SNF Cases, Duplicative Cases,
                         Settlement Procedures and Remand or Transfer

05/02/2019     17494     CMO 43 re Tinlin Trial, Common Benefit Fund Fee and Expense
                         Accounts, Closing Date for New Cases and Remand or Transfer,
                         and SNF Cases

05/16/2019     17777     CMO 44 re Common Benefit Fund Accounts

05/31/2019     18079     CMO 45 re MDL Closure

08/20/2019     21480     CMO 46 re Common Benefit Fee and Cost Committee (Sealed Ex
                         Parte Order)

10/17/2019     21528     Amended CMO 46 (Sealed Ex Parte Order)

07/16/2020     21540     CMO 47 re settlement status of cases and cases dismissed without
                         prejudice




                               DISCOVERY ORDERS


Date Filed   Docket No   Docket Text

10/30/2015      249      CMO 2 re Setting Deadlines, First Phase of Discovery

02/02/2016      519      CMO 8 re Second Phase of Discovery



                               DISCOVERY ORDERS


Date Filed   Docket No   Docket Text

03/31/2016     1259      CMO 9 re ESI and production protocol

04/01/2016     1319      CMO 10 re Second Phase Discovery, Bellwether, ESI, FDA,
                         Deposition, and Privilege Log

05/05/2016     1663      CMO 12 re Joint Record Collection

06/21/2016     2238      CMO 13 re ESI, FDA Warning Letter and Designations

06/21/2016     2239      CMO 14 re Deposition Protocols




                                           4
   Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 52 of 87

08/25/2016     3214      CMO 15 re Lexecon Waivers, ESI Discovery, Multi-plaintiff
                         Actions, and Deceased Plaintiffs

08/29/2016     3272      Order re Deposition of Jim Beasley

09/06/2016     3312      Order re discovery disputes concerning Plaintiffs’
                         communications with FDA

09/06/2016     3313      Order re Plaintiffs’ communications with NBC or other media
                         outlets and admissibility at trial

09/06/2016     3314      Order re Plaintiffs’ third party funding arrangements

09/14/2016     3372      CMO 17 re Protective Order and Expedited ESI Production

11/16/2016     4015      Amended CMO 17 re Protective Order and Redactions of Material
                         from Expedited ESI Production

09/16/2016     3398      Order re ESI generated by foreign entities that sell filters abroad

10/17/2016     3685      CMO 18 re Adjusted Discovery Schedule

12/13/2016     4311      CMO 19 re ESI and Bellwether Selection

12/22/2016     4335      CMO 20 re Discovery Deadlines for Discovery Group 1 and
                         Bellwether Group 1

12/24/2016     4339      Order re proposed depositions of and interrogatories to Plaintiffs’
                         counsel

02/06/2017     4865      Order re discovery dispute on ex parte communications with
                         treating physicians and depositions of treating physicians and
                         sales representatives

02/06/2017     4866      CMO 21 re Discovery Protocols for Discovery Group 1

05/05/2017     5770      CMO 23 re Expert Deposition Deadlines, Bellwether Case
                         Selection, Preemption Motion for Summary Judgment, and Mature
                         Cases

05/19/2017     5881      CMO 23 re Discovery Protocols for Bellwether Group 1



                               DISCOVERY ORDERS


Date Filed   Docket No   Docket Text

05/19/2017     5883      Amended CMO 24 re Discovery Protocols for Bellwether Group 1


                                            5
   Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 53 of 87

06/06/2017     6227      CMO 25 re Bellwether Group 1 Amended Discovery Schedule

07/17/2017     6799      CMO 26 re Depositions of Dr. Henry and Dr. Altonaga,
                         Communications among Plaintiffs’ Experts, and Bellwether Trial
                         Issues




                      DISCOVERY AND PRIVILEGE ORDERS


Date Filed   Docket No   Docket Text

12/01/2015      314      CMO 3 re Non-waiver Order Pursuant to Rule 502(d)

02/11/2016      699      Order re Motion for Protective Order concerning Dr. John
                         Lehmann's December 15, 2004, report as protected work product

07/25/2016     2813      Order re Plaintiffs’ Motion to Compel (Privilege Log Issues)

02/06/2017     4865      Order re discovery dispute on ex parte communications with
                         treating physicians and depositions of treating physicians and
                         sales representatives

07/17/2017     6799      CMO 26 re Depositions of Dr. Henry and Dr. Altonaga,
                         Communications among Plaintiffs’ Experts, and Bellwether Trial
                         Issues

10/10/2017     8113      CMO 27 re Privilege Issues, Bellwether Trial Schedule, Plaintiffs’
                         Motion for Partial Summary Judgment, and Recusal Unnecessary

10/20/2017     8315      Order that Plaintiffs need not produce the withheld expert
                         communications or provide a privilege log on these
                         communications to Defendants.




                                DAUBERT ORDERS


Date Filed   Docket No   Docket Text

12/21/2017     9428      Order re Motion to Disqualify Plaintiffs' Expert Thomas Kinney,
                         M.D.

12/21/2017     9432      Order re Motion to Disqualify Plaintiffs' Experts Drs. Resnick,
                         Vogelzang, and Desai


                                           6
   Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 54 of 87


                                DAUBERT ORDERS


Date Filed   Docket No   Docket Text

12/22/2017     9433      Order re Motion to Exclude Plaintiffs' Experts Drs. Parisian and
                         Kessler

12/22/2017     9434      Order re Motion to Exclude Plaintiffs' Experts Drs. Kinney,
                         Roberts, and Kalva

01/22/2018     9770      Order re Motion to Exclude Plaintiffs' Expert Dr. Eisenberg

01/22/2018     9771      Order re Motion to Exclude Plaintiffs' Expert Dr. Muehrcke

01/22/2018     9772      Order re Motion to Exclude Plaintiffs' Expert Dr. Hurst

01/22/2018     9773      Order re Motion to Exclude Plaintiffs' Expert Dr. Betensky

02/06/2018     9991      Order re Motion to Exclude Bard's Expert Dr. Grassi

02/08/2018     10051     Order re Motion to Exclude Plaintiffs' Expert Dr. McMeeking

02/08/2018     10052     Order re Motion to Exclude Plaintiffs' Expert Dr. Ritchie

02/12/2018     10072     Order re Motion to Exclude Plaintiffs' Experts Drs. Garcia and
                         Streiff

02/21/2018     10230     Order re Motion to Exclude Bard's Experts Drs. Grassi and Morris

02/21/2018     10231     Order re Motion to Exclude Bard's Expert Dr. Morris

04/16/2019     16992     Order re Motion to Exclude Plaintiffs’ Expert Dr. McMeeking

04/23/2019     17285     Order re Motion to Exclude Bard’s Expert Dr. Morris




                          MOTIONS IN LIMINE ORDERS


Date Filed   Docket No   Docket Text

01/23/2018     9775      CMO 30 re Motions Hearings, Motions in Limine, and Punitive
                         Damages in Booker




                                           7
   Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 55 of 87

01/26/2018     9861      Joint Stipulation re prohibiting raising certain issues in the
                         presence of the jury for Booker Bellwether case

01/29/2018     9881      Order re admissibility of (1) pre-market clearance of Bard IVC
                         filters by FDA and (2) the lack of FDA Enforcement Action
                         against Bard

02/15/2018     10075     Order re Motions in Limine re Photographs of Mike Randall, Dr.
                         Kinney work for Bard, Benevolent Activities, Evidence Not



                           MOTIONS IN LIMINE ORDERS

Date Filed   Docket No   Docket Text

                         Produced in Complaint Files, Prior Judicial Opinions, Adverse
                         Impact of a Plaintiff's Verdict, Informed Consent Form, Dr. Kang
                         Social Media Posts, Personal Traits of Employees and Witnesses
                         for Booker Bellwether case

02/22/2018     10235     Order re Parties' Joint Stipulation re prohibiting raising certain
                         issues in the presence of the jury for Booker Bellwether case

03/01/2018     10258     Order re Motions in Limine re Recovery® Filter Complications,
                         Recovery® Filter Development, FDA Warning Letter, IVC Filter
                         as Lifesaving Devices, IVC filters are Gold Standard, Nonparties
                         at Fault, Statements from Associations and Other Groups, FDA
                         Consent for Warnings or Recalls for Booker Bellwether case

03/09/2018     10382     Order re Plaintiff's use of the depositions of Drs. Moritz, Rogers,
                         and Stein at trial

03/19/2018     10489     Order re Simon Nitinol Filter complication evidence

04/18/2018     10819     Order re reconsideration motions relating to Recovery® Filter
                         Evidence and cephalad Migration Deaths for Jones Bellwether
                         case

04/27/2018     10920     Order re Plaintiff’s motion for reconsideration of Court Order
                         excluding evidence of Recovery® Filter Cephalad Migration
                         Deaths for Jones Bellwether case

05/03/2018     10947     Order re Motions in Limine re (1) Case Specific Medical Issues
                         (2) Relatives receipt of IVC Filters, (3) Experts Retained In Other
                         Litigation, (4) Attorney Advertising, (5) Other Lawsuits for Jones
                         Bellwether case




                                            8
   Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 56 of 87


05/08/2018     11041     Order re cephalad migration deaths for Jones Bellwether case

05/15/2018     11082     Order re reconsideration of Recovery migration deaths

05/29/2018     11256     Order re cephalad migration, Recovery filter and deaths and FDA
                         evidence for Jones Bellwether case

09/04/2018     12507     Order re SIR Guidelines and IFU for Hyde Bellwether case


09/07/2018     12533     Order re cephalad migration deaths, SNF as reasonable alternative
                         design, personal opinions of Dr. Muehrcke, informed consent,
                         FDA evidence, Surgeon General’s Call to Action, and falling
                         accidents for Hyde Bellwether case

04/23/2019     17285     Order re medical care as an intervening cause of injury for Tinlin
                         Bellwether case


                          MOTIONS IN LIMINE ORDERS

Date Filed   Docket No   Docket Text

04/26/2019     17401     Order re Ms. Tinlin’s IVC Size, unrelated medical conditions,
                         rates of filter complications, retrievable filter sales versus SNF
                         sales, social security benefits, cephalad migration deaths, FDA
                         warning letter, crisis communications plan, and patient at Dr.
                         Muehrcke’s hospital for Tinlin Bellwether case




                       DEPOSITION DESIGNATION ORDERS

Date Filed   Docket No   Docket Text

03/07/2018     10348     Order re deposition designations for Booker Bellwether case

03/12/2018     10403     Order re deposition designations for Booker Bellwether case

03/14/2018     10438     Order re deposition designations for Booker Bellwether case

03/19/2018     10486     Order re deposition designations for Booker Bellwether case

03/21/2018     10497     Order re deposition designations for Booker Bellwether case

03/26/2018     10524     Order re deposition designations for Booker Bellwether case


                                            9
   Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 57 of 87


05/01/2018     10922     Order re deposition designations for Jones Bellwether case

05/10/2018     11064     Order re deposition designations for Jones Bellwether case

05/11/2018     11073     Order re deposition designations for Jones Bellwether case

05/14/2018     11080     Order re deposition designations for Jones Bellwether case

05/31/2018     11313     Order re deposition designations for Jones Bellwether case

08/27/2018     12357     Order re deposition designations for Hyde Bellwether case

09/04/2018     12508     Order re deposition designations for Hyde Bellwether case

09/12/2018     12590     Order re deposition designations for Hyde Bellwether case

09/13/2018     12595     Order re deposition designations for Hyde Bellwether case

09/17/2018     12598     Order re deposition designations for Hyde Bellwether case

04/26/2019     17386     Order re deposition designations for Tinlin Bellwether case

05/03/2019     17513     Order re deposition designations for Tinlin Bellwether case

05/07/2019     17582     Order re deposition designations for Tinlin Bellwether case




                             MISCELLANEOUS ORDERS


Date Filed   Docket No   Docket Text

11/10/2015      269      Amended Stipulated Protective Order re Confidentiality

11/22/2017     8872      Order re Bard’s Motion for Summary Judgment on Preemption
                         Grounds

11/22/2017     8874      Order re Bard’s Motion for Summary Judgment for Booker
                         Bellwether case

03/12/2018     10404     Order re Bard’s Motion for Summary Judgment for Jones
                         Bellwether case

03/30/2018     10587     Order re final trial preparation and setting Final Pretrial
                         Conference for Jones Bellwether case.



                                            10
   Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 58 of 87

06/01/2018     11321     Order re final trial preparation and setting Final Pretrial
                         Conference for Mulkey Bellwether case.

06/28/2018     11659     Order re final trial preparation and setting Final Pretrial
                         Conference for Kruse Bellwether case.

07/13/2018     11871     Order re final trial preparation and setting Final Pretrial
                         Conference for Hyde Bellwether case.

07/26/2018     12007     Order re Bard’s Motion for Summary Judgment for Hyde
                         Bellwether case

08/02/2018     12061     Order re final trial preparation for Tinlin Bellwether case.

08/17/2018     12202     Order re Bard’s Motion for Summary Judgment for Kruse
                         Bellwether case

09/12/2018     12589     Order re Preemption of Negligence Per Se for Hyde Bellwether
                         case

09/13/2018     12593     Order re reconsideration of Order denying Wisconsin Government
                         Rules Rebuttable Presumption of Non-Defect for Hyde Bellwether
                         case

10/05/2018     12853     Order re amended schedule for final trial preparation and setting
                         Final Pretrial Conference for Mulkey and Tinlin Bellwether cases.

10/16/2018     12971     Order re amended schedule for final trial preparation and setting
                         Final Pretrial Conference for Tinlin Bellwether case.

04/16/2019     17008     Order re Bard’s Motion for Summary Judgment for Tinlin
                         Bellwether case

05/31/2019     18038     Order re Plaintiffs Steering Committee’s Motion to Modify CMO
                         6 to Increase the Common Benefit Assessments


                            MISCELLANEOUS ORDERS


Date Filed   Docket No   Docket Text

03/04/2020     21461     Order Addressing Cases with Service of Process and Plaintiff
                         Profile Form Issues, Cases for Which No Federal Jurisdiction
                         Exists, and Duplicate Cases

07/08/2020     21527     Order re vacating dismissals of cases dismissed without prejudice




                                            11
   Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 59 of 87

09/08/2020     21579     Order Addressing Cases with Service of Process and Plaintiff
                         Profile Form Issues, Cases for Which No Federal Jurisdiction
                         Exists, and Duplicate Cases



                      MASTER AND SHORT-FORM PLEADINGS


Date Filed   Docket No   Docket Text

10/30/2015      249      CMO 2 re Setting Deadlines, First Phase of Discovery

12/17/2015      363      CMO 4 re Master Complaint, Responsive Pleadings, Short Form
                         Complaint, Waiver, and Answer

3/17/2016      1108      Amended CMO 4 re Master Complaint, Responsive Pleadings,
                         Short Form Complaint, Waiver, and Answer

4/20/2016      1485      Second Amended CMO 4 re Master Complaint, Responsive
                         Pleadings, Short Form Complaint, Waiver, and Answer

12/17/2015      364      Master Complaint for Damages for Individual Claims

11/30/2015     303-2     Master Short Form Complaint for Damages for Individual Claims

12/17/2015      366      Defendants’ Answer to Plaintiffs’ Master Complaint

12/17/2015      365      CMO 5 re Plaintiff and Defendant Profile Forms

03/03/2016      927      Amended CMO 5 re Plaintiff and Defendant Profile Forms

03/18/2016    1153-1     Plaintiff Fact Sheet

03/18/2016    1153-2     Defendant Fact Sheet




                                           12
                        Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 60 of 87

                         In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order


Trial Ex.
  No.                Notes                                                           Description

  79                               2/19/2004 Characterization of RNF - Migration resistance; TPR-04-02-02 REV 0 Test protocol for migration
                                   resistance Characterization of RNF - Migration resistance
  354                              9/19/2006 PPT re G2; Caudal Movement causes tilting which leads to perforation PPT last modified 3/16/2009
                                   (custodian Mike Randall)
  443                              11/30/2008 G2 and G2X Fracture Analysis Reporting date range 7/1/2005 thru 11/30/2008
  447                              4/1/2009 Filter - Fracture Analysis (June 2010)
  495                              3/26/2015 Recovery Filter System; Recovery Filter Overview
  504                              Eclipse Concept POA
  545                              Altonaga Deposition, 10/22/2013, Exhibit 03 - 2/26-2/27/2004 E-mail exchange b/w Hudnall and David
                                   Rauch of BPV Re. "Case for Caval Centering"
  546                              Altonaga Deposition, 10/22/2013, Exhibit 04, Lehmann Deposition 4/2/13, Ex. 14 and Ferarra, Ex. 7, Barry
                                   Deposition, 01/31/2014, Exhibit 18 - 4/13-4/15/2004 E-mail exchange b/w Lee Lynch, Lehmann, and others
                                   Re. "Crisis Plan and Supporting Documents for Your Review"
  552                              Asch 202, 5/18/1999 Letter from Thomas Kinst, Product Manager of Filters at NMT Medical, to Monica
                                   Coutanche, Marketing Manager at Bard Canada, Inc.
  553                              Asch Deposition, 05/02/2016 - Exhibit 203 - 9/14/2002 Memo from Thomas Kinst to Recovery Filter Design
                                   History File Re. Recovery Filter Compassionate Use, Subject: "Conference call with Bard Peripheral
                                   Technologies regarding clinical assessment of Recovery Filter removal #5"
  556                              Asch Deposition, 05/02/2016 - Exhibit 207 - 1/26/2001 Letter from Mount Sinai Hospital to Dr. Asch Re.
                                   "Assessment of a New Temporary/Removable IVC Filter" - and - 11/8/2001 Letter from Mount Sinai
                                   Research Ethics Board Re. "MSH Reference #01-0161-U
  557                              Asch Exh. 208, BPV-17-01-00056765 -766, /28/2000 E-mail from Paul Stagg to Cavagnaro, Mellen,
                                   Uelmen, Vierling, and Field Re. "Fwd [2]: compassionate IVC filters" (from Asch)


                                                                    1
                        Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 61 of 87

                         In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

  559                              Asch Exh. 210, BPV-17-01-00052621, 4/17/2002- Email from George Cavagnaro to Doug Uelmen and Carol
                                   Vierling, dated April 18, 2002


Trial Ex.
  No.                Notes                                                          Description

  561                              Asch Deposition, 05/02/2016 - Exhibit 212 - Special 510(k) Submission for the Recovery Filter System,
                                   K022236, dated 11/27/2002
  563                              Asch Deposition, 05/02/2016 - Exhibit 218 - Information for Use - Recovery Filter System, Dated 2004
  567                              Asch Deposition, 05/02/2016 - Exhibit 223 - 3/10/2003 Letter from Dr. Asch Re support for RF
  571                              Baird Deposition, 06/09/2016 - Exhibit 301 - PowerPoint Presentation entitled BPV Filter Franchise Review
                                   dated 5/6/2008 (colored and 43 pages)
  587                              Baird Deposition, 06/09/2016 - Exhibit 318 - Aug. 2010 Article by Nicholson et al. entitled "Online First:
                                   Prevalence of Fracture and Fragment Embolization of Bard Retrievable Vena Cava Filters and Clinical
                                   Implications Including Cardiac Perforation and Tamponade"
  588                              Baird Deposition, 06/09/2016 - Exhibit 319 - 11/12/2009 E-mail from Bret Baird to Bill Little, John Van
                                   Vleet, and Gin Schulz, with others CCed, Re. "Bard Filter Fractures presentation online"
  589                              Baird Deposition, 06/09/2016 - Exhibit 320 - ABA Project Agreement with BPV, Inc., dated 11/9/2010
  590                              Baird Deposition, 06/09/2016 - Exhibit 321 - 11/29-12/1/2010 E-mail exchange b/w Bret Baird and Jimmy
                                   Balwit Re. "White Paper, Proof 2"
  591                              Baird Deposition, 06/09/2016 - Exhibit 322 - Bard Idea POA on the Denali Filter, Project No. 8108 Rev. 0.0,
                                   revised August 2009 by Bret Baird
  592                              Baird Deposition, 06/09/2016 - Exhibit 325 - 4/28/2010 E-mail from Bret Baird to the Sales Team
  614                              Betensky 02/2017 Expert Report - Adverse event reports and monthly sales totals through May 2011
  631                              Betensky Expert Report - DFMEA070044, Rev. 3: G2 Express - Design Failure Mode and Effects Analysis




                                                                     2
                        Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 62 of 87

                         In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

  635                              Betensky Expert Report - DFMEA070077, Rev. 1: Eclipse (Vail) Filter System - Design Failure Mode and
                                   Effects Analysis
  677                              SOF Filter Fracture Analysis, August 2010, Reporting range 7/1/05 - 8/31/10, G2, G2X, and Eclipse
  691                              Boyle, 02/02/2017, Exhibit 842 - E-mail chain first one from John Van Vleet to Steve Williamson, dated
                                   11/5/2015, 6 pages


Trial Ex.
  No.                Notes                                                         Description

  696                              Brauer Deposition, 05/23/2014 - Exhibit 16 - Testimony of Marcia Crosse, Director of Health Care, before
                                   the Subcommittee on Health, Committee on Energy and Commerce, House of Representatives Re. "Medical
                                   Devices ¬Shortcomings in FDA's Premarket Review, Postmarket Surveillance, and Inspections of Device
                                   Manufacturing Establishments", dated 6/18/2009
  709                              Brauer, 08/02/2017, Exhibit 1046 - Bard Simon Nitinol Filter, Postmarket Surveillance Study Amendment,
                                   August 10, 2014
  730                              Carr Deposition, 04/17/2013 - Exhibit 01 - Class of Plaintiffs' Notice of Taking Rule 30(b)(6) Deposition
                                   Duces Tecum in Case No. 12-80951- CIV-ROSENBAUM
  735                              Carr Deposition, 04/17/2013 - Exhibit 07 - Bard Idea POA - Eclipse Anchor Filter, caudal migration, Rev 0,
                                   4/1/2010 E-mail exchange b/w Tracy Estrada and Ed Fitzpatrick
  737                              Carr Deposition, 04/17/2013 - Exhibit 09 - 8/22-8/25/2008 E-mail exchange b/w Bret Bard, Mike Randall,
                                   and Natalie Wong Re. "[Redacted] Conference call - complaint on fracture"
  755                              Carr Deposition, 10/29/2014 - Exhibit 3A - E-mail exchange b/w Hudnall and others from 3/9-10/4/2005 Re.
                                   "Special Accounts Roadshow"
  764         REDACTED             Carr Deposition, 11/05/2013 - Exhibit 14 - 5/27/2004 E-mail b/w Greer, Carr, Hudnall, and Sullivan re.
                                   "Bariatric patients and filters", "Stay out of the buffet line", BPVE-01-00010858 -859
  769                              Carr Deposition, 12/19/2013 - Exhibit 05 - BPV Meridian Claims Matrix, dated 7/2/2010




                                                                    3
                        Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 63 of 87

                         In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

  770                              Carr Deposition, 12/19/2013 - Exhibit 06 - Bard's Denali Concept Product Opportunity Appraisal, POA-
                                   8108, Rev. 1.0
  800                              Carr Deposition, 12/19/2014 - Exhibit 18 - NMT RNF PDT Meeting Notes re Product Development Team,
                                   01/13/1998
  802                              Carr Deposition, 12/19/2014 - Exhibit 20 - NMT R&D Technical Report, RD-RPT-128, 09/01/2000,
                                   Investigation Report of a Migrated Recovery Filter in the Human Use Experience at Mt. Sinai Hospital
  854         REDACTED             Carr Deposition, November 5, 2013 - Exhibit 15 - 12/12/2004 E-mail from Uelmen to Kellee Jones, attaching
                                   12/9/2004 Remedial Action Plan (Revised) SPA-04-12-01


Trial Ex.
  No.                Notes                                                         Description

  876                              Chanduszko Deposition, 04/23/2015 - Exhibit 17 - Pages 30-44 of Notebook No. 7013, Project: Recovery
                                   Filter Arm Fatigue Testing
  905                              Ferrara Exh. 19, BPVE-01-00245186 -188, Email chain re G2 Caudal Migrations 12/27/2005
  922                              Ciavarella Deposition, 11/12/2013 - Exhibit 22 - Chart of Sales and Adverse Events for all competitors from
                                   Q3/00 through Q2/03, according to the MAUDE database.
  923                              Ciavarella Deposition, 11/12/2013 - Exhibit 24 - Summary of Sales and Adverse Events for all competitors
                                   from 01/00 through Q1/04
  924                              Ciavarella Deposition, 11/12/2013 - Exhibit 26 - Chart of Sales and Adverse Events for all competitors from
                                   01/00 through Q1 2006, according to the MAUDE database.
  925                              Ciavarella Deposition, 11/12/2013 - Exhibit 28 - PowerPoint presentation entitled "Filters Complaint History
                                   Data as of 7/31/2007" by Natalie Wong.
  926         REDACTED             Ciavarella Deposition, 11/12/2013 - Exhibit 31 - 8/3/2005 Memo from C. Ganser to T. Ring/J. Weiland Re.
                                   IVC Recovery Filter Adverse Events (Migrations/Fractures)
  927                              Ciavarella Deposition, 11/12/2013 - Exhibit 35 - Health Hazard Evaluation Memo from Ciavarella to Uelmen
                                   Re. "Recovery Filter - Consultant's report", dated 12/17/2004


                                                                    4
                        Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 64 of 87

                         In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

  931                              Ciavarella Deposition, 11/12/2013 - Exhibit 39 - Draft of Updated Health Hazard Evaluation Memo from
                                   Ciavarella to Uelmen, re: "Limb Fractures of Recovery Filter", dated 7/9/2004.
  932                              SWOT Analysis; 5/6/2008 PowerPoint presentation entitled "Filter Franchise Review" BPVE-01-00622862 -
                                   900
  945                              Cohen Exh. 736, BPVE-01-00074004 - 006, IVC Filters - Covered Stents, Monthly Report April, 2004
  965                              Cohen Exh. 757, BPVEFILTER-01-00148562, E-mail dated 12/15/04, with attached FDA Filter Information,
                                   FDA called Temple to speak with Cohen
  991                              Cortelezzi, 11/11/2016, Exhibit 586 - 12/23/2005 E-mail from David Ciavarella Re. "G2 Caudal
                                   Migrations", forwarded to Brian Barry on 12/27. Worst case consequence of migrations - accompanied in a
                                   majority of tilt cases. Would like to now look at G2 complaints.


Trial Ex.
  No.                Notes                                                         Description

  992                              Cortelezzi, 11/11/2016, Exhibit 588 - 7/16/2005 E-mail from Jason Greer to many Re. "Westy's
                                   situation…everyone's situation", detailing Bard's need to respond to Cordis' bringing forward the Maude
                                   database to physicians and "causing a problem"
  994                              D'Ayala Exh. 4, G2 Filter System for Permanent Placement, IFU, G2 Filter System, 10/2006, Rev. 5,
                                   PK5100030, BPV-17-01-00137425 - 432 (also used with Muehrcke)
 1001                              D'Ayala Exh. 13, Evidence-Based Evaluation of Inferior Vena Cava Filter Complications Based on Filter
                                   Type
 1006                              DeCant Deposition, 05/24/2016 - Exhibit 254 - 12/9/2003 Meeting Minutes Memo from Brian Hudson to
                                   Len DeCant, Mike Casanova, Robert Carr, and Alex Tessmer Re. "Special Design Review for Recovery
                                   (Project #'s 7081 and 8008)"
 1009         REDACTED             DeCant Deposition, 05/24/2016 - Exhibit 258 - 4/6/2004 Memo from Peter Palermo to Doug Uelmen Re.
                                   "Remedial Action Plan - BPV Recovery Nitinol Vena Cava Filter", including the Remedial Action Plan SPA
                                   04-03-01 on the Recovery Filter, dated 3/26/2004



                                                                    5
                        Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 65 of 87

                         In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 1014         REDACTED             DeCant Deposition, 05/24/2016 - Exhibit 264 - 6/11/2004 Memo from Pete Palermo to Doug Uelmen Re.
                                   "Remedial Action Plan - BPV Recovery Filter - Migration"
 1018         REDACTED             DeCant Deposition, 05/24/2016 - Exhibit 268 - 9/27/2004 Memo from Pete Palermo to Doug Uelmen Re.
                                   "Remedial Action Plan - BPV Recovery Filter - Migration (SPA-04-05-01)"
 1022         REDACTED             DeCant Deposition, 05/24/2016 - Exhibit 274 - Failure Investigation Report on the Recovery Filter
                                   Migration, FIR-04-12-01 Rev. 00
 1023                              DeCant Deposition, 05/24/2016 - Exhibit 275 - Internal Presentation on the G2 Filter System for Permanent
                                   Use, detailing the design modifications, features/benefits, and comparison to the Recovery Filter
 1031         REDACTED             Deford Deposition, 06/02/2016 - Exhibit 283 - BPV File on The Recovery Filter Migration, including
                                   Minutes from the 2/12/2004 Migration Meeting
 1036                              Deford Deposition, 06/02/2016 - Exhibit 296 - 9/26-9/27/2007 High Importance E-mail exchange b/w
                                   Dennis Salzmann, John Van Vleet, and John Reviere of BPV, with others CCedd, Re. "Comments on Rev


Trial Ex.
  No.                Notes                                                          Description

                                   H". Discussion about concern for over-reporting of the SIR guidelines re- classification and removal of the
                                   retroperitoneal bleed, and replacing consultant John Lehmann
 1053                              Edwards Deposition, 01/20/2014 - Exhibit 02 - 3/28/2003 Document RE. "Product Opportunity Appraisal for
                                   Recovery Filter", FM070018, Doc No. POA-7081, Version 000
 1062                              BPV PowerPoint presentation entitled "BPV/AngioMed New Product Development Review Meeting - April
                                   26, 2004"
 1130                              Ferrara Exh. 3, Email Chain from Regina Busenbark to Robert Ferrara 1-12-2006
 1133                              Ferrera Deposition, 04/07/2017, Exhibit 11 - Recovery Filter Arm Fracture, Remedial Action Plan September
                                   2, 2004
 1140         REDACTED             Ferrera Deposition, 04/07/2017, Exhibit 25 - Presentation titled Filter-Fracture Analysis



                                                                     6
                        Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 66 of 87

                         In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 1149                              Fuller Deposition, 01/11/2016 - Exhibit 123 - NMT Report Entitled "Line Extension to the Simon Nitinol
                                   Filter®/Straight Line System, To Be Referred As: TRADEMARK Retrievable Filter"
 1211                              Ganser Deposition, 10/11/2016 - Exhibit 516 - 21 U.S.C.A. § 351, Adultered Drugs and Devices, Effective
                                   7/9/2012
 1214         REDACTED             Ganser Deposition, 10/11/2016 - Exhibit 523 - Several memos: (1) 12/8/2004 BPV Memo from John
                                   McDermott to Tim Ring and John Weiland Re. "Monthly Global PV Report - November 2004"; (2)
                                   12/8/2005 BPV Memo from John McDermott to Tim Ring and John Weiland Re. "Monthly Global PV
                                   Report - November 2005; (3) 2/10/2006 BPV Memo from John McDermott to Tim Ring and John Weiland
                                   Re. "Monthly Global PV Report - January 2006; and (4) 2/8/2007 BPV Memo from John McDermott to Tim
                                   Ring and John Weiland Re. "Monthly Global PV Report - January 2007
 1216                              Ganser Deposition, 10/11/2016 - Exhibit 526 - Regulatory Affairs Manual Re. "Product Remedial Actions",
                                   RA-STD-002 Rev. 08, dated 10/12/2000
 1219         REDACTED             Ganser Deposition, 10/11/2016 - Exhibit 529 - 6/30/2004 Updated Health Hazard Evaluation from David
                                   Ciavarella, M.D. to Doug Uelmen Re. "Migration of Recovery Filter"


Trial Ex.
  No.                Notes                                                         Description

 1220         REDACTED             Ganser Deposition, 10/11/2016 - Exhibit 530 - 8/25/2004 E-mail from Avijit Mukherjee to Robert Carr,
                                   Janet Hudnall Cced, Re. "Recovery Filter objective statement", proposing one objective statement for the
                                   Recovery Filter G1A project, which Hudnall thought sounded "great"
 1221         REDACTED             Ganser Deposition, 10/11/2016 - Exhibit 533 - 2/15/2006 Health Hazard Evaluation from David Ciavarella to
                                   Gin Schulz Re. "G2 Inferior Vena Cava Filter - Migration"
 1222         REDACTED             Ganser Deposition, 10/11/2016 - Exhibit 534 - PowerPoint Presentation for a meeting to analyze EVEREST
                                   and MAUDE data and provide justifications for proposed changes to G2 filter
 1295                              Graves Deposition, 02/27/2014 - Exhibit 10 - 3/23/2006 E-mail exchange b/w Mickey Graves and Charlie
                                   Simpson, FEA on G2, regarding Historical FEA analysis
 1335                              Hudnall Deposition, 11/01/2013, Exhibit 21 - Brochure - Recovery Cone Removal System


                                                                    7
                        Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 67 of 87

                         In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 1336                              Hudnall Deposition, 11/01/2013, Exhibit 22 - Recovery G2 Filter System brochure
 1337                              Hudnall Deposition, 11/01/2013, Exhibit 23 - G2 Brochure (permanent) - Patient Questions & Answers and
                                   Bard's website page about G2 Filter System, Indicated for removal, 6/10/2010
 1339         REDACTED             Hudnall Deposition, 11/01/2013, Exhibit 29 - 7/6/2004 E-mail exchange b/w Hudnall and Bob Cortelezzi Re.
                                   "Maude Website Discussion"
 1369                              Hudson Deposition, 01/17/2014 - Exhibit 16 - 3/24/2004 E-mail from Alex Tessmer to Charlie Benware and
                                   Ed Fitzpatrick Re. "Starguide Filter Migration Test Results"
 1370                              Hudson Deposition, 01/17/2014 - Exhibit 18 - 12/11/2003 E-mail exchange b/w Brian Hudson and Janet
                                   Hudnall, others CC'ed, Re. "Special Design Review for Recovery - Meeting Minutes".
 1383                              Hudson Deposition, 01/17/2014, Exhibit 13 - BPV Engineering Test Report - Characterization of Recovery
                                   Filter Migration Resistance in Comparison to Competitive Product - Phase 1, ETR-04-03-02, Rev 0.
 1500                              Kessler Report - August 7, 2010, John Van Vleet emailed BPV President Jim Beasley, Marketing Director
                                   Bill Little, and V.P. of QA Gin Schulz
 1517                              EVEREST Track wise and MAUDE PowerPoint, BPV-17-01-00188507


Trial Ex.
  No.                Notes                                                        Description

 1568                              Kessler Report - September 30, 2010 memo from Brett Baird to Eclipse DRT, with the subject line “Eclipse
                                   Post-Market Design Review/Marketing Summary,” stated: “The objective of the Eclipse Filter project was to
                                   enhance the G2 X filter surface finish…"
 1578                              ETR-06-28-29, revision 0, project #8049, Caudal Migration Test Method Development and G2 Filter
                                   Resistance Test Report, 11/27/06, BPVE-01-00789532
 1580         REDACTED             Kessler Report -July 12, 2004 email from Bard’s VP of Regulatory Sciences Chris Ganser, to Tim Ring and
                                   John Weiland, attached “an executive summary of Recovery Filter adverse events (migration and fracture”




                                                                   8
                        Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 68 of 87

                         In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 1594         REDACTED             Lehmann Deposition, 04/02/2013 - Exhibit 08 - 2/16/2005 E-mail from Charlie Simpson to Hudnall Re.
                                   "American Venous Forum - Mary Protocor presented an evaluation of filter related findings from the Maude
                                   database"
 1612                              Lehmann Deposition, 08/07/2014, Exhibit 08 - Updated Health Hazard Evaluation Memo from Ciavarella to
                                   Uelmen, re: "Limb Fractures of Recovery Filter", dated 7/9/2004
 1613                              Lehmann Deposition, 08/07/2014, Exhibit 09 - 6/10/2004 E-mail exchange b/w Ciavarella and Cindi Walcott
                                   Re. "Recovery Filter/Detachments"
 1616                              Little Deposition, 06/27/2016 - Exhibit 2003 - "Patient Questions & Answers" Brochure for the G2 Filter
                                   System
 1617                              Little Deposition, 06/27/2016 - Exhibit 2004 - Chart entitled "EVEREST/Cook Celect Clinical Comparison"
 1618                              Little Deposition, 06/27/2016 - Exhibit 2005 - 4/27/2010 BPV Memo from Filter Marketing to Bill Little Re.
                                   "Filter naming", detailing the name rational for the Eclipse and Denali
 1621                              Little Deposition, 06/27/2016 - Exhibit 2009 - "Fractures of a Nitinol IVC Filter" presentation by Dr. W. Jay
                                   Nicholson on www.CRTonline.org, in which he reviewed a single center experience on fractures with the
                                   Bard Recovery and G2 filters
 1643                              McDermott Deposition, 02/05/2014 - Exhibit 02 - Bard's Product Performance Specification Report on the
                                   Recovery Filter and Femoral Delivery System, PPS No. PPS070016 Rev. 0


Trial Ex.
  No.                Notes                                                          Description

 1680         REDACTED             McDonald Deposition, 07/29/2016 - Exhibit 21 - 7/13/2015 Warning Letter from the FDA regarding the
                                   11/25/2014 Inspection of the C.R. Bard facility in NY and the 11/18/2014-1/5/2015 Inspection of the BPV
                                   facility in AZ
 1740                              Modra Deposition, 06/06/2014 - Exhibit 5 - 1/18/2010 E-mail from Bret Baird (Marketing Manager of IVC
                                   Filters) to Sales Team list serve (TPE-PV Sales-DG) Re. "Important: Eclipse Vena Cava Filter Launch
                                   Details"



                                                                     9
                         Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 69 of 87

                          In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 1742                              Modra Deposition, 06/06/2014 - Exhibit 7 - Product Opportunity Appraisal for the G2 Platinum Concept,
                                   POA-8088 Rev. 1.0, Revised on 5/5/2009
 1763                              Modra, 01/26/2017, Exhibit 771A - Chart entitled "Design Failure Mode and Effects Analysis" on the Simon
                                   Nitinol Filter - SNF/SL Filter Sets (DFMEA070042 Rev. 1)
 1787                              Orms Deposition, 08/16/2016 - Exhibit 13 - 11/9/2010 E-mail Thread from Chris Smith Re. "Northside(S)
                                   Filter Business"
 1788                              Orms Deposition, 08/16/2016 - Exhibit 14 - 10/2/2010 E-mail Thread from Jeffrey Pellicio Re. "Meridian
                                   Commercialization Plan"
 1817                              Raji-Kubba Deposition, 07/18/2016 - Exhibit 301 - 5/14/2009 E-mail from Bill Edwards to Raji-Kubba and
                                   Mike Randall Re. "Tomorrow"
 1821                              Raji-Kubba Deposition, 07/18/2016 - Exhibit 305 - 11/12/2009 E-mail from Bret Baird to Bill Little, John
                                   Van Vleet, and Gin Schulz
 1822                              Raji-Kubba Deposition, 07/18/2016 - Exhibit 307 - 1/21/2010 Bard Memo from Jeffrey Pellicio to
                                   "Reviewers"
 1823                              Raji-Kubba Deposition, 07/18/2016 - Exhibit 308 - 1/4/2010 E-mail from Gin Schulz to Beasley, RajiKubba,
                                   Van Vleet, Doherty, and Little Re. "Potential Actions"
 1825                              Raji-Kubba Deposition, 07/18/2016 - Exhibit 310 - 9/1/2009 E-mail from Mike Randall Re. "0809 Filters
                                   Monthly Report.doc"
 1861         Only admitted Pgs.   Randall, 01/18/2017, Exhibit 634 - Binder labeled "Meridian Design History File DHF, Vol. II"
              38 & 70


Trial Ex.
  No.                Notes                                                        Description

 1912                              Romney Deposition, 09/07/2016 - Exhibit 2039 3/16/2006 E-mail from Jason Greer to Janet Hudnall




                                                                   10
                   Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 70 of 87

                    In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                            SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
       Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

1926                          Romney, 01/18/2017, Exhibit 2061 - 8/6/2014 E-mail from Schyler Smith, Field Manager for BPV in
                              Washington-Idaho-Montana, to Kim Romney, Subject redacted, relaying that a redacted doctor had placed a
                              Meridian in the past year and discovered at retrieval that an arm fractured, which imaging confirmed had
                              occurred within 1 week of placement, and was now wondering if he should try to remove the filter or leave it
                              in. Van Vleet forwarded to Treratola in a high importance e-mail on 8/7, requesting that he contact the doctor
                              on Bard's behalf.
1940     REDACTED             Schulz Deposition, 01/30/2014 - Exhibit 11 - Chart of Adverse Events and Deaths for all competitors from
                              Prior Evaluation through Q3 2005 and from
1941     REDACTED             Schulz Deposition, 01/30/2014 - Exhibit 12 - 11/30/2005 E-mail exchange b/w Gin Schulz and Kellee Jones
                              re Gin, G2 v. Maude and attachments, Spread Sheet - Filter Sales (IMS Q1 '00 to Q4 '04, + Trend Q1 - Q3
                              '05)
1944                          Schulz Deposition, 01/30/2014 - Exhibit 15 - 5/19/2006 E-mail from Natalie Wong to Gin Schulz and Candi
                              Long, attaching the PowerPoint Presentation on "Recovery (Gen 1) Fracture Slides" (included in exhibit) and
                              RNF Fracture Report (not included), updated to be current as of 5/18/2006 for the Management Review
1945                          Schulz Exh. 16, BPVEFILTER-01-00008798 - 851, 10/1/2006 E-mail from Natalie Wong to Several Re.
                              "Fracture Docs"
1946                          Schulz Deposition, 01/30/2014 - Exhibit 17 - 2/2/2006 E-mail from Gin Schulz to Several Re. "Minutes"
1947                          Schulz Deposition, 01/30/2014 - Exhibit 19 - 5/10/2006 E-mail from Natalie Wong Re. "FDA Proposed
                              Response"
1948                          Schulz Deposition, 01/30/2014 - Exhibit 2 - 1/31/2006 E-mail from Gin Schulz to Mickey Graves and Natalie
                              Wong Re. "Caudal"
1949                          Schulz Deposition, 01/30/2014 - Exhibit 21 - 6/28/2011 Email Chain from Brian Hudson to Kevin Bovee and
                              Chad Modra Re Talking Points Including attachment
1950                          Schulz Deposition, 01/30/2014 - Exhibit 4 - Meeting Summary of the IVC Filter Focus Group meeting held
                              on 6/1/2006 in Chicago, IL at Hilton O'Hare




                                                               11
                        Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 71 of 87

                         In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
  No.                Notes                                                         Description

 1951                              Schulz Deposition, 01/30/2014 - Exhibit 5 - 1/31/2005 Memo from Peter Palermo to Kerry Chunko Re.
                                   "Quality Plan 2005"
 2045                              Sullivan Deposition, 09/16/2016 - Exhibit 431 - Marketing Brochure - G2 Filter System for Permanent
                                   Placement
 2048         REDACTED             Sullivan Deposition, 09/16/2016 - Exhibit 437 - Document entitled "Failure Investigations/R002 History
                                   Review"
 2049                              Sullivan Deposition, 09/16/2016 - Exhibit 439 - 11/17/2004 Updated Health Hazard Evaluation Memo from
                                   David Ciavarella, M.D. to Doug Uelmen, Re: "Limb Fractures of Recovery Filter"
 2052                              Wong Exh. 546, BPVE-01-01239757 - 775, Draft of PowerPoint Presentation entitled "G2 and G2X Fracture
                                   Analysis", dated 11/30/2008
 2057         REDACTED             Sullivan, 11/03/2016, Exhibit 442 - Recovery Filter Migration Remedial Action Plan SPA-04-12-01 dated
                                   1/4/2005, including the Lehmann Report and Dr. Ciavarella's 12/17/2004 HHE titled "Recovery Filter -
                                   Consultant's report"
 2059                              Tessmer Deposition, 06/12/2013 - Exhibit 02 - Project Status Report Form for the Recovery Filter, Project
                                   No. 7081, initiated 7/1/2002 with the goal to "Investigate Migration"; FM0700160, Rev. 1
 2061                              Tessmer 5, BPVE-01-00000230, 2/4/2004 E-mail from Alex Tessmer to Several Re. "Updated: Filter
                                   Migration Flow Loop Test Fixture"
 2062                              Tessmer Deposition, 06/12/2013 - Exhibit 07 - 1/14/2004 Memo from Rob Carr to File Re. "Design Review
                                   Meeting Minutes Response"
 2063                              Tessmer Deposition, 06/12/2013 - Exhibit 08 - 2/25/2004 E-mail from Alex Tessmer to Robert Carr and
                                   Brian Hudson Re. "Filter Migration Test Results
 2065                              Tessmer Deposition, 06/12/2013 - Exhibit 11 - BPV Engineering Test Report - Characterization of Recovery
                                   Filter Migration Resistance When Legs are Crossed or Hooks Removed - Phase 2, ETR-04-03-10, Rev 0
 2068                              Tessmer Deposition, 06/12/2013 - Exhibit 17 - 6/8/2004 "High" Importance E-mail from Alex Tessmer to
                                   Carr, Chanduszko, and Hudson Re. "Filter Improvement DOE"

                                                                   12
                        Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 72 of 87

                         In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order


Trial Ex.
  No.                Notes                                                         Description

 2069                              Tessmer Deposition, 06/12/2013 - Exhibit 19 - 8/26/2004 E-mail from Alex Tessmer to Robert Carr and
                                   Avijit Mukherjee Re. "Corporate Presentations"
 2090                              Tillman, 08/04/2017, Exhibit 1064 - NMT PowerPoint, Cprdos, 06/14/2000
 2105                              Trerotola, 01/20/2017, Exhibit 692 - 4/30/2015 E-mail from Dr. Trerotola to John Van Vleet, forwarding an
                                   article from Forbes Magazine about ALN filters entitled "Effect of a Retrievable IVC Filter Plus
                                   Anticoagulation vs. Anticoagulation Alone on Risk of Recurrent PE: A Randomized Clinic Trial". Per
                                   Trerotola, "not good for ALN...and maybe not good for the industry". The article was discussed through 5/4,
                                   as they were meeting that day to review articles before meeting with JVV.
 2149                              Vierling Deposition, 05/11/2016 - Exhibit 231 - 12/13/2001 E-mail from Carol Vierling to
                                   kaufmajo@ohsu.edu, Paul Stagg, and Connie Murray Re. "RF Protocol"
 2153                              Vierling Deposition, 05/11/2016 - Exhibit 236 - 6/3/2002 Memo from Lynn Buchanan-Kopp to Project 7081
                                   Design History File Recovery Filter Project Team Re. "Project Phase Clarification", defining the 3 phases of
                                   the Recovery filter project (I. Permanent; II. Intraprocedural Removal; and III. Long-Term Removable), as
                                   decided at the project team meeting on 5/20/2002
 2217                              Williamson Deposition, 09/07/2016 - Exhibit 105 - Cover page entitled "Attachment 1.14", followed by the
                                   1/23/2015 Memo from Ludwig to Chad Modra Re. "IVC Filters Retrospective Review", detailing the 2-year
                                   review of 939 filter complaints from 1/2013 to 1/2015, with a chart detailing whether the MDR classification
                                   changed for any complaints
 2238                              Wilson, 01/31/2017, Exhibit 801 - E-mail string, Subject: Meridian Commercialization Plan
 2243                              Wong Deposition, 10/18/2016 - Exhibit 537 - 4/23/2004 E-mail from John Lehmann to Carr and Uelmen Re.
                                   "Draft data set for statistician"
 2244         REDACTED             Wong Deposition, 10/18/2016 - Exhibit 538 - 12/17/2004 Health Hazard Evaluation from David Ciavarella to
                                   Doug Uelmen Re. "Recovery Filter - Consultant's Report", detailing the 76 reports of the Recovery filter,
                                   with 32 serious injury and 10 deaths of the 20,827 units sold during the reporting period



                                                                    13
                        Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 73 of 87

                         In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 2245                              Wong Exh. 540, Recovery Gen 1, Fracture and Migration Complaint Update, 6-20-2006


Trial Ex.
  No.                Notes                                                         Description

 2245                              Wong Deposition, 10/18/2016 - Exhibit 540 - Confidential PowerPoint Presentation entitled "Recovery (Gen
                                   1) - Fracture and Migration Complaint Update," dated 6/20/2006
 2246                              Wong Exh. 541, BPVE-01-01512188, Email from Natalie Wong to Gin Schulz Re RNF Fracture Report 8-1-
                                   06, 8-4-2006
 2247                              Wong Deposition, 10/18/2016 - Exhibit 542 - 12/2/2009 E-mail exchange b/w Sandy Kerns and Natalie
                                   Wong Re. "Filter Fractures"
 2248                              Wong Deposition, 10/18/2016 - Exhibit 543 - PAT PowerPoint Presentation entitled "G2 Caudal Migration
                                   Update," dated 3/2/2006, which Wong circulated via e-mail on 3/2/2006 to several for the presentation that
                                   afternoon
 2249                              Wong Deposition, 10/18/2016 - Exhibit 544 - 5/18/2006 Natalie Wong meeting documents, email re "Caudal
                                   Investigation" with attachments of G2 Caudal Report 05.18.06 and Caudal Pre-PAT minutes
 2250                              Wong Deposition, 10/18/2016 - Exhibit 545 - BPV's Failure Investigation Report on the G2 Filter - Caudal
                                   Migration, FIR-06-01-01, unsigned and forwarded by Wong to Gin Schulz for her review, in anticipation of
                                   the Friday deadline
 2251                              Wong Deposition, 10/18/2016 - Exhibit 547 - 4/10/2006 High Importance E-mail from Cindi Walcott to
                                   Allen, Schulz, and McDermott Re. "FW: FDA Request for Information"
 2252                              Wong Deposition, 10/18/2016 - Exhibit 548 - 9/25/2007 E-mail from John Lehmann to John Van Vleet and
                                   John Reviere Re. "EVEREST FSR rev H and supporting redlines
 2253                              Wong Deposition, 10/18/2016 - Exhibit 549 - 5/27/2004 E-mail from Natalie Wong to Doug Uelmen Re.
                                   "Recovery Stats"
 2254                              Wong Deposition, 10/18/2016 - Exhibit 552 - 2/17/2006 Memo from Mickey Graves and Natalie Wong Re.
                                   "Recovery Filter (Generation 1) Product Assessment Team Minutes - Fractures"



                                                                   14
                        Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 74 of 87

                         In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 3262         REDACTED             Complaint File - 03/09/2010, 263280, G2 - RF310F, 2907 Detachment of device or device component
 3270         REDACTED             Complaint File - 03/30/2010, 266286, G2 - RF310F, 2907 Detachment of device or device component


Trial Ex.
  No.                Notes                                                         Description

 3304         REDACTED             Complaint File - 07/28/2010, 282326, Eclipse - EC500J, 2907 Detachment of device or device component;
                                   2907M Filter Limb(s)
 3572                              Securities and Exchange Commission Form 10-K for C.R. Bard, Inc. for the fiscal year ended December
                                   31st, 2016
 3573                              Securities and Exchange Commission Form 10-Q for C.R. Bard, Inc. for the quarterly period ended
                                   September 30th, 2017
 4327         REDACTED             2/10/06 monthly meeting - redesign due to caudal migration (excludes last 4 pages)
 4328                              Ganser Exh. 517 Device Labeling Guidance, General Program Memorandum
 4330                              Asch Deposition, 05/02/2016 - Exhibit 206, July 21, 1999 letter to Dr. Freeland from Dr. Asch
 4332                              Updated CV of Murrary Asch
 4392                              Truthfulness and Accuracy Statement Vierling Deposition, Exhibit 227
 4409                              G2 Brochure 2
 4412                              Email from: Gin Schulz to Kevin Shiffrin regarding Recovery Filter Limb Fractures with attachment of RF
                                   Limb detach
 4414                              Email from Brian Reinkensmeyer to Baird cc Pellicio and Randall re "Filter study Idea"
 4415                              Email from Mike Randall to Carr and Raji-Kubba re "Misclassified??"
 4416                              Bill Little email re Eclipse Filter Naming
 4420         REDACTED             Meridian Vena Cava Filter and Jugular Delivery System Product Performance Specification PPS, Revision 3
 4428                              Eclipse Vena Cava Filter Ad

                                                                    15
                        Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 75 of 87

                         In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 4430                              Eclipse Vena Cava Filter Brochure
 4433                              Eclipse Vena Cava Filter Patient Questions & Answers
 4438                              G2 Express Vena Cava Filter Brochure
 4454                              Eclipse Vena Cava Filter Concept POA, Revision 2


Trial Ex.
  No.                Notes                                                        Description

 4455                              Vail Vena Cava Filter DIS
 4456                              Eclipse Vena Cava Filter Product Performance Specification (PPS)
 4457                              Vail Filter System DFMEA
 4459                              Eclipse Vena Cava Filter Jugular Vein Approach IFU
 4467                              8/12/2011 email from Mike Randall to Joni Creal re Corp approval needed for Cleveland Clinic Studies w/
                                   attached PowerPoint slides re Filter Fixation and Migration: Forces and Design
 4468                              6/10/2011 email from Mike Randall re Meridian Presentation for SSM 2011
 4469                              Data Source Evaluation memo from Natalie Wong to Quality Systems Coordinator, October 2010
 4486                              G2 Express Project Plan FM0700150 Rev 6 1-30-07
 4499                              Meridian Vena Cava Filter vs. Eclipse Vena Cava Filter
 4504         REDACTED             Monthly Management Report, dated 4/8/09
 4507         REDACTED             Monthly Management Report, dated 7/9/09
 4509         REDACTED             Monthly Management Report, dated 10/8/09
 4512         REDACTED             Monthly Management Report, dated 1/1/10
 4514         REDACTED             Monthly Management Report, dated 3/8/10



                                                                   16
                         Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 76 of 87

                          In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 4515         Only admitted pgs.   Monthly Management Report, dated 4/8/10
              12 & 13
 4519         REDACTED             Monthly Management Report, dated 8/9/10
 4522         REDACTED             Monthly Management Report, dated 11/8/10
 4528         REDACTED             Monthly Management Report, dated 5/9/11
 4532         REDACTED             Monthly Management Report, dated 9/9/11
 4533         REDACTED             Monthly Management Report, dated 10/10/11


Trial Ex.
  No.                Notes                                                        Description

 4534         REDACTED             Monthly Management Report, dated 11/8/11
 4552                              Decant Deposition Exhibit 273, Failure Investigation Report, Recovery Filter Migration FIR-04-12-02, Rev.
                                   00
 4554                              NMT Medical, BSC Presentation, 5/22/2000
 4565                              FRE 1006 Chart - Plaintiff's Compilation Complaint Record Detail
 4595                              Kandarpa Deposition, 07/19/2018 - Exhibit 05 - Medical Monitor Meeting Minutes, August 29, 2005,
                                   Beechwood Hotel, Worcester, MA, Version 1.0 (6 pages), signed 12/16/05. *only the last page is bates
                                   stamped BBA-00012962
 4596                              Kandarpa Deposition, 07/19/2018 - Exhibit 06 - Everest Clinical Trial, Medical Monitor Meeting agenda and
                                   power point, June 19, 2006, Revision B
 4599                              Kandarpa Deposition, 07/19/2018 - Exhibit 09 - Summary of Filter Movement, 5mm or greater, Final Clinical
                                   Summary Report EVEREST
 4600                              Kandarpa Deposition, 07/19/2018 - Exhibit 10 - Device Observation Table (as of 10/23/2006)
 4601                              Kandarpa Deposition, 07/19/2018 - Exhibit 11 - Listing of Device Observations, Final Clinical Summary
                                   Report EVEREST

                                                                   17
                        Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 77 of 87

                         In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 4602                              Kandarpa Deposition, 07/19/2018 - Exhibit 12 - Adjudication Manual of Operations, EVEREST (trial exhibit
                                   5983
 4603                              Kandarpa Deposition, 07/19/2018 - Exhibit 13 - Recovery G2 Filter System - Femoral and
                                   Jugular/Subclavian Delivery Kits, Tradition 510(k), October 31, 2007
 4604                              Kandarpa Deposition, 07/19/2018 - Exhibit 14 - Article entitled "Technical Success and Safety of Retrieval of
                                   the G2 Filter in a Prospective, Multicenter Study", Nov. 2009
 4607                              Kandarpa Deposition, 07/19/2018 - Exhibit 17 - Memorandum dated June 21, 2006 Subject: G2 Caudal
                                   Migration Failure Investigation Team Agenda, From Natalie Wong
 4617                              VanVleet Deposition, 09/26/2016 - Exhibit 496 - Bard Recovery G2 EVEREST Final Study Report


Trial Ex.
  No.                Notes                                                         Description

 4785                              Fermanich Deposition, 3/17/17 - Exhibit 2: Email, from Tim Hug, 3/19/10, Re: Adversity-How are you going
                                   to respond (6 pages)
 4786                              Fermanich Deposition, 3/17/17 - Exhibit 3: Email, from Tim Hug, 4/27/10, Re: Flair-April Expected
                                   Results (3 pages)
 4794                              Fermanich Deposition, 3/17/17 - Exhibit 11: Email from Tim Hug to Hans Yentz (and others), 2/9/10,
                                   Subject: Filter Accounts-Eclipse Transition (2 pages)
 4795                              Fermanich Deposition, 3/17/17 - Exhibit 12: G2 Filter product brochure (4 pages)
 4797                              Fermanich Deposition, 3/17/17 - Exhibit 14: Email from Tim Hug to Nine Aghakhan (and others), 3/24/10,
                                   Subject: FW: G2 X not available for order (2 pages)
 4798                              Fermanich Deposition, 3/17/17 - Exhibit 15: Email from Bret Baird to TPW-PV Sales-DG, 4/28/10, Subject:
                                   When was the last time… (2 pages)
 4800                              Fermanich Deposition, 3/17/17 - Exhibit 17: Email from David Ciavarella to Brian Berry (and others),
                                   12/27/05, Subject: FW: G2 Caudal Migrations (2 pages)



                                                                   18
                         Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 78 of 87

                           In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 4804         Only admitted 1st       Fermanich Deposition, 3/17/17 - Exhibit 21: Email from Mary Christine Starr to Matt Fermanich, 2/17/11,
              email, redacted other   Subject: RE: Technician Registration (4 pages)
              emails
 4806         Only admitted pg. 2     Fermanich Deposition, 3/17/17 - Exhibit 23: Email from Cynthia L. Haas to Matt Fermanich, 4/21/11,
                                      Subject: RE: Expired product (7 pages)
 4809                                 Fermanich Deposition, 3/17/17 - Exhibit 26: Email from Tim Hug to Matt Fermanich, 12/13/00, Subject: G2
                                      Filter Discontinued (2 pages)
 4812                                 Fermanich Deposition, 3/17/17 - Exhibit 29: BPV Memo from Filter Marketing to Bill Little, 4/27/10,
                                      Subject: Filter naming (2 pages)
 4820                                 Fermanich Deposition, 3/17/17 - Exhibit 37: Health Hazard Evaluation memo from David Ciavarella to Gin
                                      Schulz, 2/15/06, Re: G2 Inferior Vena Cava Filter - Migration (3 pages)


Trial Ex.
  No.                 Notes                                                           Description

 4842                                 Hug Deposition, 8/23/17 - Exhibit 1117: Email to Nine Aghakhan from Tim Hug, 3/8/11, Subject: FW:
                                      GW Fem Filter Backorder (2 pages)
 4893                                 GX2 Risk Analysis
 4894                                 Eclipse Risk Analysis
 4895                                 Meridian Risk Analysis
 4896                                 Caudal Migration Testing Meridian and Optease
 4897                                 G2 Express Product Performance Specification, PPS-8058
 4938                                 BPV Consulting Request Form
 5001                                 Dec. 2004 Dear Doctor Letter
 5003                                 Feb. 8, 2005 Conference FDA and BPV re Recovery Retrievable (K031328)
 5017                                 Aug. 5, 1999 R&D Technical Report RNF Migration Study, Design Verification (RD-RPT-100)

                                                                      19
                        Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 79 of 87

                         In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 5022                              RD-LNB-087 Laboratory Notebook
 5037                              ETR-05-02-02 (Effects of Changes to the Recovery Filter & The Femoral Delivery System on Filter Stresses
                                   Based on FEA Analysis)
 5126                              Guidance for Industry and FDA Reviewers/Staff - Guidance for Cardiovascular Intravascular Filter 510(k)
                                   Submissions
 5126                              Guidance for Industry and FDA Reviewers/Staff - Guidance for Cardiovascular Intravascular Filter 510(k)
                                   Submissions
 5164                              July 8, 2003 Fax IMPRA to FDA re Recovery Retrievable (K031328)
 5169         REDACTED             Apr. 25, 2003 Recovery Retrievable Abbreviated 510(k) (K031328)
 5177                              Nov. 27, 2002 FDA Clearance Letter re Recovery Permanent (K022236) (Substantial Equivalence)
 5178                              Oct. 25, 2002 Letter IMPRA to FDA re Recovery (K022236)

 5179                              Oct. 4, 2002 Letter FDA to IMPRA re Recovery (K022236)


Trial Ex.
  No.                Notes                                                         Description

 5182                              Aug. 30, 2002 Letter IMPRA to FDA re Recovery (K022236)
 5187                              Aug. 5, 2002 Letter FDA to IMPRA re Recovery (K022236)
 5189                              July 10, 2002 IMPRA Recovery Permanent Special 510(k) (K022236)
 5193                              Feb. 28, 2005 Letter BPV to FDA re FDA AI re Recovery Retrievable (K031328)
 5195                              Nov. 30, 2004 Letter FDA to BPV re Recovery IFU and DDL, dear doctor letter
 5196                              Oct. 5, 2004 Letter BPV to FDA re Recovery IFU and DDL
 5197                              July 25, 2003 FDA Clearance Letter re Recovery Retrievable (K031328) (Substantial Equivalence)
 5232                              RD-RPT-116 (RNF Migration Study) (Test report for RD-SOP-035.02) RD-RPT-116



                                                                   20
                        Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 80 of 87

                         In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 5233                              RD-SOP-054.00 (Recovery Filter Endura TEC Fatigue Testing SOP NMT)
 5234                              RD-RPT-099 (Recovery Filter Endura TEC Fatigue Testing Report NMT)
 5238                              Slides from Bariatric Surgeons Panel Meeting on Feb. 12, 2005
 5239                              Jan. 21, 2005 Conference FDA and BPV re DDL and Recovery Retrievable (K031328)
 5247                              May 11, 2005 BPV began distributing DCL
 5252                              ETR-04-03-02 (RNF v. Competitive Product -- migration resistance)
 5268                              NMT's 510(k) (K963016) for modifications to the SNF(submitted by Hogan & Hartson)
 5272                              Nov. 23, 2009 BPV's Eclipse Filter System Special 510(k) (K093659)
 5273                              Jan. 14, 2010 FDA Clearance Letter Eclipse Filter (K093659) (Substantial Equivalence)
 5283                              G2 IFU (Femoral) PK5250500 Rev. 0 01/08
 5290                              TD-00456 (EVEREST Study Final Report)
 5296                              G2 Filter Product Performance Specification, v.2
 5301                              ETR-05-01-06 Animal Model Evaluation of Recovery Filter G1A Femoral System Report


Trial Ex.
  No.                Notes                                                         Description

 5302                              TPR 05-01-13 G1A Recovery Filter Femoral System Design Verification and Validation Protocol
 5303                              ETR-05-02-05 (G2® DV&V summary testing)
 5304                              ETR 05-02-11 G1A Recovery Filter Femoral System Chronic Animal Study Report
 5315                              Phase 2 Design Review G1A Recovery Filter Femoral Delivery System, BPV-17-01-00121226 -255
 5316                              Phase 3 Design Review (Design Review 3 & 4) G1A Recovery Filter Femoral Delivery System, BPV-17-01-
                                   00121256 -286
 5322                              Nov. 2, 2005 FDA Grants Full Approval of G2 Everest Study (G051304)

                                                                   21
                        Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 81 of 87

                         In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 5323                              Aug. 8, 2005 FDA Grants BPV Conditional Approval for G2 Everest Study (G050134)
 5324                              July 8, 2005 BPV's original IDE submission re G2 Everest Study (G050134)
 5325         REDACTED             Oct. 3, 2005 Letter BPV to FDA re G2 Everest Study (G051034) and Conditional Approval
 5329         REDACTED             June 21, 2006 Letter BPV to FDA re G2 Everest Study (G051304) IDE Supplement
 5333                              Feb. 2, 2007 Letter BPV to FDA re G2 Everest Study (G051304) Annual Progress Report
 5334                              Sept. 21, 2007 Letter FDA to BPV Questions re G2 Everest Study (G051304)
 5335                              Aug. 23, 2007 Letter BPV to FDA re G2 Everest Study (G051304) Annual Progress Report
 5336                              Oct. 25, 2007 Letter BPV to FDA re Responses to FDA re G2 Everest Study (G051304), BPV-17-01-
                                   00123498 -562
 5339                              Jan. 15, 2008 FDA Clearance Letter G2 Filter Retrievable (K073090) (Substantial Equivalence)
 5340                              Oct. 31, 2007 BPV's G2 Filter Retrievable Traditional 510(k) (K073090)
 5343                              Aug. 29, 2005 FDA Clearance Letter re G2 Permanent (K050558) (Substantial Equivalence)
 5344                              July 28, 2005 Letter FDA to BPV re AI re Modified Recovery (K050558)
 5348                              Mar. 30, 2005 Letter FDA to BPV re Modified Recovery (K050558)
 5349                              Mar. 2, 2005 BPV's Modified Recovery Filter Special 510(k) (K050558)


Trial Ex.
  No.                Notes                                                        Description

 5350         REDACTED             June 3, 2005 Letter BPV to FDA re Modified Recovery conversion Traditional 510(k) (K050558)
 5352                              Aug. 10, 2005 Letter BPV to FDA Responses to AI re G2 (K050558)
 5353                              Nov. 25, 2005 FDA Clearance Letter G2 Filter - Jugular (K052578) (Substantial Equivalence)
 5354                              Sept. 19, 2005 BPV's G2 Filter - Jugular Subclavian Delivery Kit Special 510(k) (K052578)
 5361                              Sept. 25, 2006 BPV's G2 Filter - Femoral Delivery Kit Special 510(k) (K062887)

                                                                   22
                         Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 82 of 87

                          In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 5362                              Oct. 26, 2006 FDA Clearance Letter G2 Filter - Femoral Delivery Kit (K062887)
 5368                              July 30, 2008 FDA Clearance Letter G2 Express Filter (K080668) (Substantial Equivalence)
 5373                              Mar. 7, 2008 BPV's G2 Express Filter Special 510(k) (K080668)
 5376                              Oct. 31, 2008 FDA Clearance Letter G2X Filter (K082305) Substantial Equivalence
 5379                              Aug. 12, 2008 BPV's G2X Filter Special 510(k) (K082305)
 5384                              G2 Express Feasibility Acute Animal Study Report TR-07-05-18
 5385                              G2 Express Filter Arm Fatigue Comparison TR-07-07-04
 5483                              sopq1417500 Rev 1 -- Statistical Complaint Trending Procedure PMA Related, BPV-17-01-00144123 - 126
 5486                              Dec. 17, 2009 Letter from BPV to FDA re Eclipse Filter System Response to FDA Questions (K093659)
 5488                              June 21, 2010 Letter from BPV to FDA re Eclipse Filter System Response to FDA Questions (K101431)
 5523                              ETR-04-03-05 (RNF Characterization testing comparing GFO v. NMT manufactured filters) (followed
                                   TPR04-02-02) ETR-04-03-05, Rev. 0 (GFO and NMT Manufactured Recovery; Filters Migration Resistance
                                   Comparison, Phase 1)
 5526                              TPR-04-02-02 (Protocol for RNF Migration Testing v. Competitive) Test Protocol Number TPR-04-02-02
                                   (Rev. 0) -- Characterization of the Recovery Filter (RF) - Migration Resistance
 5534                              Picture of Clot from Feb. 2004 RNF Migration
 5536                              Meeting Summary from Filter Expert Panel June 1, 2006


Trial Ex.
  No.                Notes                                                        Description

 5537                              June 2006 Expert Panel Meeting Slides
 5539         Only admitted pgs.   G2 Caudal Migration Failure Investigation Report Aug. 4, 2005 G2 Filter Caudal Migration Failure
              12 -32               Investigation Report (FIR-06-01-01) G2 Caudal Migration Failure Investigation Report



                                                                   23
                         Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 83 of 87

                          In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

 5560                              Standard Operating Procedures / Division Operating Procedures -- CQA-STD-R002 Rev 11, BPV-17-
                                   0100166749 - 776.
 5561                              Standard Operating Procedures / Division Operating Procedures -- CQA-STD-R002 Rev 12, BPV-17-01-
                                   00166777 -806
 5563                              Standard Operating Procedures / Division Operating Procedures -- CQA-STD-R002 REv 14
 5565                              Standard Operating Procedures / Division Operating Procedures -- RA-STD-002 Rev 10
 5586                              May 20, 2010 BPV's Eclipse Filter Special 510(k) (K101431)
 5587                              June 18, 2010 Letter FDA to BPV re FDA AI Demand re Eclipse (K101431)
 5588                              Dec. 15, 2009 Letter FDA to BPV re FDA Al Demand re Eclipse (K093659)
 5589                              June 22, 2010 - FDA Clearance Letter for Eclipse Filter (K101431) (Substantial Equivalence)
 5593                              Aug. 14, 2009 Conference FDA and BPV re future Eclipse Filter 510(k)
 5602         REDACTED             FDA CONTACT REPORT January 7 2010 FINAL
 5612         REDACTED             Nov. 17, 2009 (Filters and future submissions)
 5691         Only admitted pgs.   BPV FDA 483 Update Response March 26, 2015, BPV-17-01-00200156 - 338
              12-32
 5706         Only admitted pgs.   September 3 2015 Update Response to Warning Letter issued July 13 2015.pdf
              48-61
 5851                              TD-04698 Retrospective IVC Filter Review.pdf
 5872                              FDA Warning Close Out Letter
 5874                              Bard filter rate information December 2016


Trial Ex.
  No.                Notes                                                          Description

 5877                              1996 Memo from Veronica Price

                                                                   24
                   Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 84 of 87

                    In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                            SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
       Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

5879                          April 11, 2006 Letter to FDA re Caudal Migration
5880                          March 23, 2006 Letter to FDA re G2 Caudal Migration
5881                          May 11, 2006 Letter to FDA re Caudal Migration
5905                          Jan. 22, 2005 Email to FDA
5923     REDACTED             September 2010 Letter to Clinicians re FDA PHN
5929                          TR-07-12-01 (Test Report re G2 Express DV& V Flat Plate Fatigue and Corrosion)
5931                          G2X (Jugular) 2009.10 – PK5100070 rev. 5 IFU
5942                          January 7, 2010 FDA PowerPoint Presentation
5946                          QMBR—July 2006
5949                          ETR-06-05-02 (Test report re G2® Clot Trapping Efficiency)
5967                          G2 Risk Benefit Analysis (RBA-0003, Rev. 0)
5970                          HHE re G2 Caudal Migration February 15, 2006
5991                          FM1287100 Rev. 5 (MDR Reportability Guidelines)
5994                          TD-04316 Nov. 4, 2015 FDA and Bard Teleconference
5995                          TD-04326 Oct. 26, 2015 FDA and Bard Teleconference
6013                          Dec. 27, 2010 Letter from BPV to FDA re Meridian
6046                          August 28, 2006 EVEREST Medical Monitor Adjudication Meeting Minutes
6061                          Aug. 22, 2005 Internal FDA memo reviewing BPV's Responses to FDA Al re G2 (K050558)
6064                          July 26, 2005 Internal FDA memo re BPV Responses to FDA AI re Modified Recovery (K050558)
6075                          Nov. 10, 2004 FDA Internal Memo re Dear Doctor Letter




                                                             25
                          Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 85 of 87

                           In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
  No.                 Notes                                                            Description

 6082                                   FDA_PRODUCTION_00001288 -- July 2, 2003 Email chain FDA and BPV re Recovery Retrievable
                                        (K031328)
 6089                                   Product Development Cycle PPT
 6842         “Admitted for the         ACR-SIR-SPR Practice Parameter for the Performance of Inferior Vena Cava (IVC) Filter Placement for the
              limited purpose to        Prevention of Pulmonary Embolism. Revised 2016.
              establish knowledge
              to the medical
              community, not for
              the truth of the matter
              asserted.”
 6892                                   Binkert CA, Drooz AT, Caridi JG, Sands MJ, Bjarnason H, Lynch FC, Rilling WS, Zambuto DA,
                                        Stavropoulos SW, Venbrux AC, Kaufman JA. Technical success and safety of retrieval of the G2 filter in a
                                        prospective, multicenter study. J Vasc Interv Radiol. 2009 Nov;20(11):1449-53. doi:
                                        10.1016/j.jvir.2009.08.007.
 6991                                   FDA Safety - Inferior Vena Cava (IVC) Filters: Initial Communication: Risk of Adverse Events with Long
                                        Term Use, 08/09/2010.
 6992                                   FDA Safety Communications, Removing Retrievable Inferior Vena Cava Filters. 05/06/2014.
                                        http://wayback.archive-
                                        it.org/7993/20170722215731/https://www.fda.gov/MedicalDevices/Safety/AlertsandNotices/ucm396377.htm
 6993                                   FDA Safety Communications, Removing Retrievable Inferior Vena Cava Filters: Initial Communication.
                                        08/09/2010.
                                        http://www.fda.gov/MedicalDevices/Safety/AlertsandNotices/ucm221676.htm
 7312         “Admitted for the         SIR Guidelines for IVC Filters
              limited purpose to
              establish knowledge
              to the medical
              community, not for

                                                                         26
                          Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 86 of 87

                           In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order


Trial Ex.
  No.                 Notes                                                              Description

              the truth of the matter
              asserted.”
 7411                                   2008 Surgeon General's Call to Action re PE and DVT
 7753                                   2014 Draft FDA Guidance re Benefit-Risk Factors When Determining Substantial Equivalence in Premarket
                                        Notifications 510k with Different Technological Characteristics
 7758                                   2014 FDA Guidance re 510k Evaluating Substantial Equivalence in Premarket Notifications
 7771                                   Braun Vena Tech LP Femoral – October 2010
 7787                                   Cordis Optease Femoral Jugular Antecubital - 2013
 7795                                   Screenshot from FDA, MAUDE - Manufacturer and User Facility Device Experience, available online at
                                        https://www.accessdata.fda.gov/ scripts/cdrh/cfdocs/cfmaude/search.cfm
 7960                                   IVC Filters Clinical Overview
 7961                                   Corporate Quality Assurance Manual, Standard for Product Complaint Handling
 7962                                   Corporate Quality Assurance Manual, Standard for Medical Device Reporting
 7900                                   Demonstrative depiction of sales of bard’s retrievable IVC filters
 8325                                   Eclipse IFU 02.2010 PK5100600 Rev. 1
 8358                                   TR-09-10-15 -- Eclipse Flat Plate Fatigue and Corrosion Examination of the Vail (Eclipse) Filter
 8359                                   TR-09-10-16 DV&V Eclipse Filter Arm Fatigue Comparison Study (Project #8113)
 8362                                   Eclipse Filter Patient Questions & Answers
 8368                                   TP-09-10-15 Rev. 0 - Eclipse DV&V Flat Plate Fatigue and Corrosion Test Protocol
 8482                                   Bard IVC Filter G3 Design/Development Timeline



                                                                         27
                        Case 2:15-md-02641-DGC Document 22042 Filed 04/26/21 Page 87 of 87

                         In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                                 SUGGESTION OF REMAND AND TRANSFER ORDER (SIXTH)
            Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

  8546                             Draft Test Report re Rotary Beam Fatigue of Nitinol Wire
  8572                             G3 Meeting Minutes Nov 27, 2007
Trial Ex.
  No.                Notes                                                         Description

  8574                             TR 09-10-10, Test Report Cyclic Fatigue Testing of Electropolished Vail Filter Wire
  8575                             TP 09-10-10, Test Protocol Cyclic Fatigue Testing of Electropolished Vail Filter Wire
  8583                             G3 Project Status Report April 19, 2006
  8837                             Defendants' Exhibit 10 to Joint Report on Determining Filter Type
  9080                             10/7/07 Email from Dr. Lehman



                                     Document deemed no longer subject to the Protective Order

Trial Ex.
  No.                Notes                                                         Description

908                                Ciavarella Deposition, 03/01/2011 - Exhibit 12 - 5/11/2005 "Dear Colleague" letter from BPV re. the
                                   Recovery filter system




                                                                   28
